EXHIBIT 10.43


 


BINDER FOR CASUALTY INSURANCE PROGRAM

 

for

 

Gevity HR Inc.

 


IN CONSULTATION WITH YOUR REPRESENTATIVE

 

Marsh USA Inc.

 

by

 

AIG Global Risk Management

 

 

 

[g17781km01i001.gif]

 

 

WE KNOW RISK

 

PREPARED BY:

MATT BILELLO & TOM BECCONSALL

DATED:

12/23/2008

EFFECTIVE DATE:

1/1/2009

 

--------------------------------------------------------------------------------


 

SECTION 1          -               THE CONTACTS

 

AIG Risk Management is committed to providing superior service on your Insurance
Program. The People listed below are the primary team representatives for your
account.

 

Contact Name:

 

Christopher P. Davis, CPA, Vice President, Finance-Insurance Solutions

Company Name:

 

Gevity HR Inc.

Street:

 

9000 Town Center Parkway

City:

 

Bradenton

State:

 

FL

Zip:

 

34202

Telephone #:

 

941-741-4343

 

 

 

Your Representative Contact Name:

 

Michael C. Weiss

Company Name:

 

Marsh USA Inc.

Street:

 

1166 Avenue of the Americas

City:

 

New York

State:

 

NY

Zip:

 

10036

Telephone #:

 

212-345-3568

 

 

 

Our Account Representative Contact Name:

 

Tom Becconsall, Regional Manager

Company Name:

 

AIG Risk Management

Street:

 

Financial Square, 32 Old Slip

City:

 

New York

State:

 

NY

Zip:

 

10005

Telephone #:

 

646-857-1195

 

 

 

Other Important Contacts

 

 

Name:

 

[*]

Title:

 

Underwriter

Telephone #

 

[*]

Name:

 

[*]

Title:

 

PEO Underwriter

Telephone #

 

[*]

Name:

 

[*]

Title:

 

Account Manager

Telephone #

 

[*]

Name:

 

[*]

Title:

 

Fusion Account Services Executive

Telephone #

 

[*]

Name:

 

[*]

Title:

 

Risk Analyst

Telephone #

 

[*]

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

2

--------------------------------------------------------------------------------


 

SECTION 1          -               POLICY NUMBERS, POLICY COMPANIES

 

Policy Number

 

States Covered

 

Company Written In

 

Type of Coverage

WC Various

 

Various

 

VARIOUS

 

Statutory Workers’ Compensation and Employers’ Liability

GL 1872057

 

All States

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH PA

 

General Liability (Liability other than Automobile)

CA 9725653

 

FL

 

ILLINOIS NATIONAL INSURANCE COMPANY

 

Automobile Liability

 

ACKNOWLEDGED ON BEHALF OF:

 

This Binder is intended to be a statement of the mutual interest of the parties
with respect to the Workers Compensation, Automobile Liability and Commercial
General Liability Risk Management program described above and is subject to
execution and delivery of a mutually satisfactory Payment Agreement, RCAMP
Agreement, and Collateral Trust Agreement.  The parties will become legally
obligated with respect to the Workers Compensation, Automobile Liability and
Commercial General Liability Risk Management program described above only in
accordance with the terms contained in the Payment Agreement, RCAMP Agreement
and Collateral Trust Agreement relating thereto if, as and when such document
has been executed and delivered by the parties.

 

SIGNATURES

 

Signed by

 

 

Signed by

 

 

 

 

 

Thomas Becconsall

 

 

Garry J. Welsh

Regional Manager, AIGRM National Accounts

 

 

Chief Financial Officer, Gevity HR Inc.

 

 

 

 

Dated       12/23/2008

 

Dated

 

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

3

--------------------------------------------------------------------------------


 

SECTION - 1 -  INFORMATION ABOUT AIG NATIONAL ACCOUNTS DIVISION

 

AIG Risk Management - National Accounts Division

 

For more than 20 years, AIG Risk Management (AIGRM) has been known in the
marketplace as the leading provider of sophisticated risk management programs
for large, national accounts.  Our National Accounts Division focuses on
corporations with annual revenue in excess of $750 million. AIGRM professionals
can devise integrated risk management programs for most hazards and exposures in
your operations. In designing a customized program for our clients, we explore a
variety of financing and coverage options: guaranteed cost; self-insured
retention; large deductibles; incurred-loss and paid-loss retention plans; and
captive arrangements. Buy-outs and loss portfolio transfers are handled by a
separate profit center within AIG Risk Management (Division 86). We can also
combine and/or coordinate our program with a spectrum of products and services
available within the diverse member companies of American International
Group, Inc. (AIG), allowing us to create a comprehensive program that meets
most, if not all, of your risk management needs. Our creative approach to
solving our clients’ simplest to most difficult problems has propelled us to be
a market leader in risk management solutions for national corporations.

 

Quality Service

 

In 2002, The Risk and Insurance Management Society awarded AIG the Arthur Quern
Quality Award in recognition of AIG’s Performance Management Program. Our
excellence is rooted in the belief that a quality insurance program entails more
than just sound underwriting; it also requires customer-driven service. Each
AIGRM client is assigned an Account Manager who focuses on your business
strategies, understands your needs, and works with you to find solutions to your
risk concerns. We will work with AIG Claim Services, Inc. or your chosen third
party administrator to provide an effective cost-containment program. Our AIG
Risk Consultants team is unmatched in its loss control and loss prevention
expertise. Additionally, we offer a variety of specialized services to enhance
your risk management programs, including IntelliRiskã, our on-line claims
management system. AIGRM professionals provide a full range of services to help
you manage and control your overall cost of risk.

 

Financial Strength

 

The AIG Companies’ ratings are among the highest of any insurance and financial
services organization in the world. The AIG Companies provide the most extensive
range of commercial and industrial coverages available for corporate and
commercial customers, from large multinationals to small businesses. The AIG
Companies are longtime market leaders in most lines, including the most complex
insurance lines. We typically provide the highest insurance limits available and
are first to address new or emerging risks. Policies underwritten by the AIG
Companies provide highly-rated financial strength, and specialized claims and
loss control services. AIG Companies refers to the domestic property and
casualty insurance subsidiaries of American International Group, Inc.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

4

--------------------------------------------------------------------------------


 

SECTION 2          -               PROGRAM RATES AND PREMIUMS

 

Rates and Estimated Premiums for:

 

Line of Business

 

Rating Segment

 

Coverage Plan
Type

 

Claims
Administrator

 

Retention/
Deductible

 

Estimated Losses

 

Workers’ Compensation

 

The Entire Contract

 

Deductible

 

AIGCS

 

$

1,000,000

 

[*]

 

Workers’ Compensation

 

The Entire Contract

 

Full Coverage Retention - WI, WY

 

AIGCS

 

$

1,000,000

 

[*]

 

Workers’ Compensation

 

FL, TX and OR Loss Re

 

Deductible Non-LRRP

 

AIGCS

 

$

1,000,000

 

[*]

 

General Liability

 

The Entire Contract

 

Deductible

 

AIGCS

 

$

500,000

 

[*]

 

Automobile Liability

 

The Entire Contract

 

Deductible

 

AIGCS

 

$

500,000

 

[*]

 

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

5

--------------------------------------------------------------------------------


 

SECTION 2          -               PROGRAM RATES AND PREMIUMS

 

Estimated Subject Premium

 

Line Items

 

Rates

 

Per

 

Basis Types

 

Estimated
Basis

 

Minimum
Premium

 

Estimated
Premium

 

Forecast of Subject Losses in Final Premium

 

N/A

 

1

 

Ultimate Losses

 

[*]

 

N/A

 

[*]

 

Insurance Charge

 

[*]

 

1

 

Unmodified Premium excl. FL, TX & OR

 

[*]

 

[*]

 

[*]

 

WC Profit & Administration

 

[*]

 

1

 

Unmodified Premium excl. FL, TX & OR

 

[*]

 

[*]

 

[*]

 

WC Claims Service Fee

 

N/A

 

1

 

Flat

 

[*]

 

[*]

 

[*]

 

WC Taxes, B&B and RMLs

 

[*]

 

1

 

Unmodified Premium excl. FL, TX & OR

 

[*]

 

N/A

 

[*]

 

NYS WC Assessment

 

[*]

 

1

 

NY Audited Earned Premium

 

[*]

 

N/A

 

[*]

 

AL Profit & Administration

 

N/A

 

1

 

Flat

 

$

0

 

[*]

 

[*]

 

AL Claim Service Fee

 

N/A

 

1

 

Flat

 

$

0

 

[*]

 

[*]

 

AL Taxes, B&Bs, RMLs

 

N/A

 

1

 

Flat

 

$

0

 

N/A

 

[*]

 

GL Profit & Administration

 

N/A

 

1

 

Flat

 

$

0

 

[*]

 

[*]

 

GL Claim Service Fee

 

N/A

 

1

 

Flat

 

$

0

 

[*]

 

[*]

 

GL Taxes, B&Bs, RMLs

 

N/A

 

1

 

Flat

 

$

0

 

N/A

 

[*]

 

 

 

 

 

 

 

 

 

Estimated Subject Premium

 

[*]

 

 

Estimated Non-subject Premium

 

Coverage Description

 

Rates

 

Per

 

Basis Types

 

Estimated
Basis

 

Minimum
Premium

 

Estimated
Premium

 

AL Excess Premium

 

N/A

 

1

 

Flat

 

[*]

 

[*]

 

[*]

 

GL Excess Premium

 

N/A

 

1

 

Flat

 

[*]

 

[*]

 

[*]

 

WC Excess Premium

 

[*]

 

1

 

Unmodified Premium excl. FL, TX & OR

 

[*]

 

[*]

 

[*]

 

Florida WC Standard Premium/ Loss Reimbursement Premium

 

N/A

 

1

 

Audited Earned Premium*

 

$

0

 

N/A

 

[*]

 

Texas WC Standard Premium/ Loss Reimbursement Premium

 

N/A

 

1

 

Audited Earned Premium*

 

$

0

 

N/A

 

[*]

 

Oregon WC Standard Premium/ Loss Reimbursement Premium

 

N/A

 

1

 

Audited Earned Premium*

 

$

0

 

N/A

 

[*]

 

 

 

 

 

 

 

Estimated Non-Subject Premium

 

$

8,752,765

 

 

Summary of Expected Cost

 

Estimated Premium (Subject and Non-subject):

 

$

12,914,433

 

Expected Reimbursable Losses/ Deductible Loss/Self-Insured Losses and ALAE, if
applicable:

 

[*]

 

Credit Fee

 

[*]

 

Estimated Surcharges:

 

[*]

 

Estimated Cost:

 

[*]

 

Total Pay-In Premium & Surcharges During the Policy Period:

 

$

13,216,930

 

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

6

--------------------------------------------------------------------------------


 

Surcharge (breakdown by state excluding NYS Work Comp Assessment):

 

State

 

LOB

 

Amount ($)

 

FL

 

AL

 

[*]

 

FL

 

GL

 

[*]

 

KY

 

GL

 

[*]

 

NJ

 

GL

 

[*]

 

CA

 

WC

 

[*]

 

CT

 

WC

 

[*]

 

DC

 

WC

 

[*]

 

GA

 

WC

 

[*]

 

IL

 

WC

 

[*]

 

IN

 

WC

 

[*]

 

KY

 

WC

 

[*]

 

MA

 

WC

 

[*]

 

ME

 

WC

 

[*]

 

MN

 

WC

 

[*]

 

MO

 

WC

 

[*]

 

MT

 

WC

 

[*]

 

NJ

 

WC

 

[*]

 

NY

 

WC

 

[*]

 

PA

 

WC

 

[*]

 

SD

 

WC

 

[*]

 

VT

 

WC

 

[*]

 

OR

 

WC

 

[*]

 

 

 

Total:

 

[*]

 

 

Terrorism Charges Included in Premium By Line of Business:

 

Estimated
Charge

 

Workers’ Compensation (TRIA)

 

[*]

 

General Liability (TRIA)

 

[*]

 

Automobile Liability (Terrorism)

 

[*]

 

 

If UM/UIM/PIP forms (as referenced in Section 3) are not signed and returned by
effective date, an additional premium of $100,000 will be charged and the
Automobile Liability rate will be increased by $N/A by power unit.

 

NOTES:

 

[*]

 

[*]

 

[*]

 

With respect to a Credit Trigger Pro-Rata Cancellation, the following wording
will be added to Section 11 of the Large Risk Rating Plan Long Form Endorsement:

PART SIX - CONDITIONS, D. Cancellations of the Workers Compensation and
Employers Liability Policies referenced in PART II. - SCHEDULE of POLICIES and
RATING VALUES, is amended to include the following additional paragraph:

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

7

--------------------------------------------------------------------------------


 

In the event: (1) A.M. Best Co. issues a reduction in Our financial strength
rating to below A- or, (2) Standard & Poor’s Ratings Services issues a reduction
in Our financial strength rating to below BBB (hereinafter, “Credit Rating
Downgrade”), this policy(ies) may be canceled by the Named Insured shown on the
information page by mailing written prior notice to Us or by surrender of this
policy to Us or Our authorized agent.  If this policy is canceled by the Named
Insured within 30 days after such Credit Rating Downgrade, We shall retain the
pro rata proportion of the applicable estimated workers’ compensation premium.

 

Any minimum premium values set forth under PART II. - SCHEDULE of POLICIES and
RATING VALUES, Section 9. - The Rating Values and Amounts, Item A and Item B
table, shall be subject to the forgoing referenced pro rata calculation. The
minimum premiums, subject to a pro rata calculation, remain enforce for purposes
of program adjustment.

 

The Binder contemplates the following terms:

 

1.               Based on unmodified manual premium of $55,185,853 with
corresponding estimated modified premium of $46,818,205 including FL, TX and
OR.  Rates outlined within this Binder will be applied to unmodified manual
premium.  Due to pending CA, FL and other state pending rate changes, the LRRP &
deductible credits will be amended once the rates are finalized.  This will be
done in concert with the AIG Rate Filings.   Taxes, surcharges and assessments
are subject to change based on updated rates as well as premiums.

2.               Receipt of first installment due prior to inception.

3.               Annual manual premium growth of no more than [*] in the states
of [*] individually and no more than 20% in the aggregate.  If calculated at
monthly audit [*] or greater premiums are found for states other than [*], we
would retain the right to immediately increase and bill excess premium and
collateral by [*] times the relative exposure in the applicable states above the
trigger.

4.               If actual surcharges including NY Workers Compensation
Assessment exceed the deposit indicated above, Gevity will be responsible for
the additional cost.

5.               Continued compliance with data reporting requirements for the
renewal, and on a weekly basis, all client additions, terminations and
endorsements using the electronic reporting procedures as outlined in this
Binder.

6.               Continued compliance with AIG Premium Audit requirements
outlined in this Binder.

7.               This Binder contemplates that there are no material changes
between the date of this Binder and expiration. If a material change should
occur, we reserve the right to re-price account immediately and change our
collateral requirements. Material change is defined as inclusive but not limited
to: changes in management team, changes in manual rate profile of Gevity,
deterioration in either Gevity’s financials or projected losses under the
current program, acquisitions or transfer in whole or in part of another similar
organization or book of business, any breach of our current contract.

8.               This Binder is net of brokerage commission.

 

Claim Fees

 

x Claim Service Fee is a FLAT CHARGE for AL, GL and WC states subject to Large
Risk Rating Plan (all states other than FL, TX and OR for workers’ compensation)
AND Included in Loss Reimbursement Standard Premium shown for FL, TX and OR.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

8

--------------------------------------------------------------------------------


 

IntelliRisk Services Included

 

Category

 

Project

 

Description / Comments

Risk Management Information System

 

IntelliRisk NetSource - Gevity

 

8 IntelliRisk NetSource Risk Management Package licenses.

 

 

 

 

 

 

 

User Security

 

Utilization of the IntelliRisk NetSource User Security feature, which allows
Gevity to control claim access by location code and line of business.

 

 

 

 

 

 

 

Upgrades/New Releases of IntelliRisk NetSource

 

Non client-specific upgrades/new releases of IntelliRisk NetSource.

 

 

 

 

 

RMIS Support

 

Help Center

 

RMIS Help Center support is available 8am - 8pm ET Monday - Friday, during
regular AIGCS business days.

 

 

 

 

 

 

 

Solution Development Team Support

 

RMIS Solution Development Team support includes dedicated resources with the
RMIS dept., quality assurance process for custom solutions, training, travel &
expenses exclusive of supplemental custom reporting.

 

 

 

 

 

Data Transmission and Maintenance

 

Gevity - Monthly Detail Dataset Creation and Transmission

 

Monthly creation and transmission of claim data via FTP to Gevity. File includes
5 additional data elements requested by Gevity.

 

 

 

 

 

 

 

STARS - Monthly Transactional Dataset Creation and Transmission

 

Monthly creation and transmission of claim data via FTP to STARS. File includes
50 additional data elements requested by Gevity/Stars.

 

 

 

 

 

 

 

Data Maintenance

 

Record Storage / Mainframe Processing

 

 

 

 

 

 

 

 

 

CDE Maintenance

 

 

 

 

 

Custom Projects

 

Client Location File

 

Daily FTP intake of Client Location File from Gevity to AIGDC and First Health.
Custom programming and maintenance of daily feed from Gevity includes file
processing costs and generation of exception reports.

 

Aggregate Stop Amount and Aggregate Stop Limit Schedule

 

The “Aggregate Stop Amount “and the “Aggregate Stop Limit “(if one is
applicable) apply to the o first year of, or x entire Rating Period.

 

Line(s) and Insurance Included: Worker’s Compensation and Employers Liability

 

“Aggregate Stop Amount” is the minimum amount and adjustable on the Basis and
rate shown below:

 

Deductible Level

 

“Aggregate Stop
Amount”

 

Rate (per $1 of
unmodified
premium,[*].)

 

“Aggregate Stop
Limit”

 

$

1,000,000

 

$

125,000,000

 

[*]

 

$

20,000,000

 

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

9

--------------------------------------------------------------------------------


 

“Aggregate Stop Amount” means the maximum amount of:

 

Benefits, damages and ALAE (per the ALAE option selected herein) payable by you
for losses under policies issued that are subject to your
retention/deductible/loss reimbursement program, and if applicable, self-insured
retention program.

 

Adjustment:  The final “Aggregate Stop Amount” will be determined by our audit
of your books and records.  In no event will the “Aggregate Stop Amount” be less
than the Estimated Amount shown.

 

“Aggregate Stop Limit” means the maximum amount of:

 

Benefits, damages and ALAE (per the ALAE option selected herein) above the
Aggregate Stop Amount that we will not require you to reimburse us for under
your retention/deductible/loss reimbursement program, and if applicable,
self-insured retention program.

 

Note:

 

Self-Insured Losses means any loss you incur under a Self-Insured Retention.
Losses you Incur for which no coverage is available under the Self-Insured
Retention policy(ies) will NOT be included in determining whether or when the
“Aggregate Stop Amount” or “Aggregate Stop Limit” has been reached.

 

Underwriting Guidelines

 

1) At a minimum we will not provide coverage for the following:

·                  [*]

·                  [*]

·                  [*]

 

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*] Other PEOs and Other PEO’s client employees

 

2) The following clients must be referred to AIG for approval:

·                  Clients with current published experience modifications
higher than 1.50.  Clients who exceed the threshold that are in the program
before 11/1/08 are acceptable. [*]

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

10

--------------------------------------------------------------------------------


 

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

·                  [*]

 

3) Referral Items:

·              4 years including current policy period currently valued hard
copy loss information

·              Historical Payroll Information

·              Application (PEO Underwriting Submission Worksheet and
Underwriting Survey)

·              Employee concentration information by location

·              Experience Modification Factor

·              Other necessary information as needed by AIG or Gevity

 

Electronic Reporting Procedures from PEO to AIG

 

PEO must comply with our electronic data procedures:

 

·                  Client changes including, but not limited to, new clients/
client locations added and client /client locations deleted, must be submitted
weekly, (by FTP), on the Standard Policy Issuance Template populating all
mandatory fields of information.

 

·                  If a new client/ client location is in a Master Policy state
the pre-assigned Master Policy number will apply. The Master Policy number
should be entered on the spreadsheet by you, using Transaction Type “E”, prior
to sending to us via the FTP.

 

·                  The pre-assigned policy number must be populated for all
endorsement requests and all deletions on Master Policies.  Transaction Type “E”
should be used for policy changes and “D” for deletions.

 

·                  If the new client/ client location is in an MCP state and a
policy number has not already been assigned in the state for that client, a new
policy number must be assigned by the Specialty Underwriting Unit Underwriter. 
These client/ client locations should be reported using Transaction Type “A”.

 

·                  The assigned policy number must be populated for all
endorsement requests and all deletions on MCP Policies.  Transaction Type “E”
should be used for policy changes and “D” for deletions.

 

·                  All new policy numbers, all client start dates and all client
term dates must be migrated by the PEO, to the next Premium Audit spreadsheet. 
The PAD is due to us by the 15th of each month.  The PAD should be a cumulative
and running list of all your client activity for the entire contract year.

 

·                  Prior to renewal of any contract, the PEO Standard Template
must be completely resubmitted.

 

·                  At renewal any client with an MCP policy in effect as of the
last day of the policy term and not renewed on the next policy term must be
non-renewed and reported, as non-renewed, to NCCI and Independent Bureaus. 
Therefore, at renewal, you will need to provide us with a list of clients that
were in your program as of the last day of your contract period but were not
renewed in the program.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

11

--------------------------------------------------------------------------------


 

AIG Premium Audit

 

Requirements for Servicing PEO Business:

 

The following are requirements of the Premium Audit Department when dealing with
a Professional Employment Organization (PEO).

 

·                  Monthly reports are received by the 15th of the month in the
required Excel format.  First report is due approximately six weeks after policy
inception and monthly thereafter.

 

·                  Premium Audit will review 100% of the PEO’s client
underwriting files to determine the correct classification, and allocation of
payrolls on each client company.  This review will begin within 1-2 weeks after
policy inception.

 

·                  Premium Audit will provide periodic reports to the PEO
regarding the audit reviews. It is expected that the PEO will respond with the
necessary changes in classifications, allocations etc. within 30 days of
receipt.

 

·                  Premium Audit will review 100% of the new clients written
over the course of the policy.  Again, any changes/questions will be responded
to within 30 days.

 

·                  Premium Audit will randomly select clients of the PEO to do
physical site visits.  These activities will be coordinated with the PEO.

 

·                  Reports generated as a result of these visits will be
reported to the PEO.  It is expected that changes will be responded to within 30
days.

 

·                  Premium Audit will be available as a resource to help
classify the client’s payroll correctly.

 

·                  Premium Audit will initiate the review to conduct the Final
Audit within 60 days of expiration.

 

·                  Premium Audit will monitor the PEO’s payrolls monthly
throughout the policy year and discuss any concerns with the PEO.

 

Special Conditions

 

You must execute and return an original executed copy of both the Payment
Agreement and the Schedule, and any other documents we deem necessary to
adequately document the terms of the program, to us at our address shown above
within 30 days after the Effective Date above.

 

If not so returned and delivered, we may void the Finance Plan summarized herein
and set forth in detail in the Payment Agreement. Upon our notice of our voiding
of the Finance Plan to you at your address shown above, the entire amount of the
“Estimated Total Cost” specified under FINANCE PLAN herein will become
immediately due and payable to us in cash at our address shown above.  Failure
to pay such amount within 10 days thereafter shall entitle us to cancel the
insurance and any reinsurance and to terminate all services under this Program
by notice to you when not less than 10 days thereafter the cancellation and
termination shall become effective.

 

Claims Administration

 

Claims will be handled by AIG Claims Services, Inc.  The claims administration
pricing is included in the insurance company expenses.  Rehabilitation and
managed care services are billed separately at prevailing rates.  Claim
Investigations conducted by the Investigative Services Division to assist the
claims adjusters are an allocated expense and charged to the file at Prevailing
Time & Expense. Fraud

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

12

--------------------------------------------------------------------------------


 

investigations conducted for the purpose of criminal prosecution are not billed
to the file and considered part of the overall claim fee.

 

The claims administration charges include eight Intellirisk setups and 12
monthly tape to tape triangles to Marsh STARS system. If the program does not
renew, AIG agrees to continue to provide access to Intellirisk setups and
monthly tapes as long as Gevity requires, at prevailing rates. Also if the
program does not renew, AIG will continue to grant access to data and tape to
tape triangles to Marsh at prevailing rates.  When requested, we will provide
these rates to Gevity.  Where possible, we will offer fixed rates for 3 years.

 

Allocated loss adjustment expenses, as defined above, are not included in the
Insurance Company expenses.

 


LOSS CONTROL SERVICES

 

We understand that Gevity HR’s loss control professionals are providing ongoing
loss control services to your clients and that additional loss control services
have not been requested as part of the AIG program. Only those loss control
surveys needed for underwriting purposes and those services mandated by state
regulatory requirements will be included in the AIG program. Of course,
additional loss control services can be provided on an unbundled basis at any
point during the policy year.

 

AIG Consultants will provide a Technical Services Manager - [*]- to manage the
delivery of all services.  We maintain a nationwide network of loss control
consultants to provide service at your key clients’ facilities, which can serve
as a cost effective complement to the work done by Gevity’s field risk
consultants.  AIG Consultants, Inc. can provide personnel with experience and
expertise commensurate with the services needed. Ergonomic and/or industrial
hygiene specialists can be provided as appropriate. Consultant training and/or
specialty training in industrial hygiene/ergonomics can be provided to your
field risk consultants.  To ensure readily available competent consultants near
our clients various locations, we maintain a complement of approved
subcontractor consultants to supplement our internal loss control
professionals.  These subcontractors are subject to our Quality Management
System approval process as a requirement of AIG Consultant’s Inc. ISO 9000
certification.

 

Cancellation

 

If AIG were to initiate cancellation and or non renewal of the entire PEO
program we would provide advance notice to the Broker and the PEO of 120 days
but that actual issued WC policies will be cancelled and or non renewed based
upon the WC statutory requirements.

 


COVERAGES

 

A specimen policy will be prepared for the MCP states with all appropriate forms
attached and this will serve as the master sample for each of those states where
multiple policies are required.

 

All endorsements may not be approved for use in all states and we can only
include those endorsements where they are approved.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

13

--------------------------------------------------------------------------------


 

Named insured will include all Gevity HR, Inc. affiliated or subsidiary entities
for which payroll are reported to AIG Risk Management shown as follows:

 

Gevity HR, Inc. and it’s wholly-owned subsidiaries:

 

Gevity HR, L.P.

Gevity HR II, LP.

Gevity HR, III, LP.

Gevity HR IV, L.P

Gevity HR V, L.P.

Gevity HR VI, L.P.

Gevity HR VII, L.P.

Gevity HR VIII, L.P.

Gevity HR IX, L.P.

Gevity HR X, L.P.

Gevity HR XI, LLC

Gevity HR XII Corp.

Gevity HR XIV, LLC

Gevity Insurance Agency, Inc.

Staff Leasing, LLC.

Concorda Insurance Company Limited

 

2 Year Rate Commitment for Gevity HR Inc. - US program only

 

If all of the conditions outlined below are met, AIG Risk Management (“AIGRM”)
will commit that the General Liability and Automobile Liability excess premium,
General Liability and Auto Liability related profit & administration and claim
service fee rates bound for the January 1, 2009 — January 1, 2010 insurance
program will remain flat for the January 1, 2010 — January 1, 2011 renewal
term.  In return for this commitment, Gevity HR Inc. agrees not to market the
account for the length of this commitment and not to accept unsolicited
quotations from other insurers.

 

1.             There is no significant change in Gevity HR Inc. operations, i.e.
an acquisition or divestiture that is outside their core business or that
represents an increase/decrease of more than 15% of the total exposure over the
course of 1 year:

 

·                  The payroll benchmark for January 1, 2009 — January 1, 2010
is: $3,563,343,866 excluding monopolistic payroll and WV.

 

·                  The revenue benchmark for January 1, 2009 — January 1, 2010
is: $500,000,000.

 

·      The corporate employee benchmark for January 1, 2009 — January 1, 2010
is: 800.

 

and

 

2.             There is no change in the structure of the insurance program.

 

and

 

3.             The workers compensation coverage must be renewed with AIG along
with the AL and GL coverage lines for the January 1, 2010 — January 1, 2011.

 

and

 

4.             There is no increase or decrease in Gevity HR Inc. payroll, sales
or corporate employee count of greater than 15% for the policy term commencing
January 1, 2010 — January 1, 2011 over what it was projected at for at the
January 1, 2009 policy period.

 

and

 

5.             If, for the period January 1, 2003 — January 1, 2010, any of the
following occur, utilizing losses valued as of June 30, 2009, this rate
commitment is null and void:

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

14

--------------------------------------------------------------------------------


 

A)          There is one (1) or more General Liability or Automobile Liability
claims that exceeds $250,000 on an incurred basis;

 

B)            A single General Liability or Automobile Liability claim has an
incurred loss plus ALAE increase of $250,000;

 

Caveat # 5 applies to the entire rating period beginning January 1, 2003 —
January 1, 2010, and not to any annual policy period. It also applies to both
existing losses and any new losses that may arise.

 

and

 

6.             There is no change in state statutes or court decisions
negatively affecting the statutory protection for PEO’s or Employee Leasing
firms in a co-employment relationship.

 

and

 

7.             This agreement intentionally excludes any commitment to maintain
pricing for Surcharges, Credit Fees, Taxes, Assessments, B&B’s and RML’s, such
charges to be determined based on then current market conditions.

 

and

 

8.             A certified act of terrorism will make this rate commitment null
and void. The Terrorism Risk Insurance Act (TRIA) of 2002 its amendment, the
Terrorism Risk Insurance Extension Act of 2005, and the extension of TRIA under
the Terrorism Risk Insurance Program Reauthorization Extension Act of 2007 (the
“TRIPRA”) (collectively referred to as the “Act”), which has been defined as an
act certified by the Secretary of the Treasury (i) to be an act of terrorism,
(ii) to be a violent act or an act that is dangerous to (A) human life;
(B) property or (C) infrastructure, (iii) to have resulted in damage within the
United States, or outside of the United States in case of an air carrier or
vessel or the premises of a U.S. mission and (iv) to have been committed by an
individual or individuals as part of an effort to coerce the civilian population
of the United States or to influence the policy or affect the conduct of the
United States Government by coercion.

 

This rate commitment also excludes any premium associated with states that have
not approved our Large Risk Rating Plan, where rates will be determined based on
the approved rating plans.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

15

--------------------------------------------------------------------------------


 

Security Plan

 

Collateral

 

 

 

 

 

Collateral on Hand (by Type)

 

Amount of Collateral

 

 

 

Hybrid RCAMP Cash

 

[*]

 

 

 

Hybrid RCAMP Non-Depleting Cash Trust

 

[*]

 

 

 

Hybrid and Deductible Trust Funds

 

[*]

 

 

 

Escrow (held separately from cash collateral accts)

 

[*]

 

 

 

Estimated Gross Amounts of Collateral on Hand

 

$

142,822,920

 

As of 10/1/2008

 

 

Additional Collateral Required (by Type)

 

Amount of Collateral

 

Due Date

 

Collateral included in Subject Workers’ Compensation Premium for WI, WY full
coverage retention losses, paid by captive via RCAMP:

 

[*]

 

12 Installments due on the 1st of each month starting with 1/1/2009

 

RCAMP (paid by captive)

 

[*]

 

12 Installments due on the 1st of each month starting with 1/1/2009.

 

Total Additional Collateral Required

 

[*]

 

 

 

 

 

 

 

 

 

Estimated Gross Amount of Collateral Required

 

$

182,022,920

 

 

 

 

Collateral Reviews

 

We will review our collateral requirement annually.  In addition, we may review
our collateral requirement at any time that we may deem reasonably necessary. If
as a result of any review we find that we require additional collateral, you
will provide us such additional collateral within 30 days of our written
request, which shall be accompanied by a worksheet showing our calculation of
the amount thereof.  If a return of collateral to you is indicated, we will
return annually the indicated amount to you within 30 days of our written
acknowledgement thereof.

 

The Additional/Return Collateral at adjustment will be:  The difference between
the Ultimate Losses and Loss Provision amount collected during the policy
period.

 

Specific Loss Development Factors

 

We have agreed to use specific Loss Development Factors in determining Ultimate
Losses in our collateral calculation, at the annual adjustment of the 2009
program the following apply:

 

GRID of Loss Development Factors

 

 

 

DEDUCTIBLE LEVEL

 

Valuation Date

 

$1,000,000

 

6/30/10

 

[*]

 

6/30/11

 

[*]

 

6/30/12

 

[*]

 

6/30/13

 

[*]

 

6/30/14

 

[*]

 

6/30/15

 

[*]

 

6/30/16

 

[*]

 

6/30/17

 

[*]

 

6/30/18

 

[*]

 

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

16

--------------------------------------------------------------------------------


 

At 1/1/19, if requested, we will consider additional loss development factors.

 

NOTE THAT:

 

We may apply a different table of LDF’s that will enable us more accurately to
determine the Ultimate Losses in the security calculation, if during the term of
the policies, a change occurs in the hazards insured against because of Your
acquisition or disposition of a subsidiary, division or operation with assets at
least equal to [*] of your assets on the effective date hereof, or the
organization that provides claims service under the Policies is changed, or Your
retention/deductible/loss reimbursement limit under any of the Policies, or any
other change occurs which is likely to render the LDF’s shown in the Grid
ineffective as a tool for estimating with reasonable accuracy the amount of Loss
and ALAE that we will pay because of accidents, occurrences, or offenses covered
by the Policies.

 

Security will be on a depleting basis.  Using the Hybrid RCAMP as collateral,
retained losses will be paid out of the Hybrid RCAMP.  No monthly loss billings
will go to the insured.

 

The collateral pay-in during the 1/1/2009 - 1/1/2010 period will be reviewed on
a quarterly basis during the policy period.  If the unmodified premium reported
to the PEO unit is more than [*] of the estimated unmodified premium for that
quarter, then the collateral and expense dollars will be adjusted.  The
collateral will be adjusted based on the following fomula.

 

Annual countrywide unmodified manual premium x [*]= Total Collateral Requirement

 

The expenses will be adjusted based on the factors in section 4 of this Binder
or the applicable LRRP endorsement attached to the policy.

 

The Total Collateral requirement is subject to a minimum of 100% of collateral
amount above until the first loss provision annual adjustment at 18 months after
inception for 2009-2010 program year.  The minimum is not the minimum collateral
amount AIG must hold at any given time over the first eighteen months, but
instead the amount that must be paid in over the first year.  In other words, if
the unmodified manual premium after the twelfth monthly adjustment is so low
that it triggers the minimum, AIG will compare the minimum to what was submitted
in collateral over the year, in lieu of to what was on hand after depletion for
paid losses.

 

If the program does not renew, then the collateral will be adjusted annually in
accordance with the terms outlined in the Payment Agreement and there will be no
return of collateral until 30 months from inception.

 

The Hybrid RCAMP portion of this deal will be structured as follows:

 

We will issue You Deductible and Full Coverage Retention Policies.  Your
captive, in turn, will issue You a Contractual Liability Policy providing
coverage for the same liabilities referenced in the policies we issue to you for
the per occurrence amount equal to the deductible.

 

Under the Hybrid RCAMP collateral option, You assign your rights under the
captive issued Contractual Liability Policy to Us.  Furthermore, We will
reinsure Your captive for liabilities it assumes under the Contractual Liability
Policy.

 

This deal will be documented via an Assignment Agreement, Reinsurance Quota
Share Agreement and the Payment Agreement/Schedule of Policies & Payments.  The
Assignment Agreement and the cash premium received via this reinsurance
transaction will service to collateralize Your Deductible Obligations to Us.  As
an alternative to the Assignment Agreement we will accept a copy of the captive
issued Contractual Liability Policy with the Restriction of Right to Cancel
endorsement attached.

 

The Captive has two Investment Selection options at its disposal which are
referenced below.  We will quote rates for both options on 1/5/2009.  The
captive will have until 1/7/2009 to choose its

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

17

--------------------------------------------------------------------------------


 

investment option.  If the captive does not formally notify us of the investment
option then the One-Year Rate Option will apply.  The rate for Option #2 will be
set after the first installment is received.  Under Option # 2 below the penalty
rate schedule shown is a SAMPLE rate schedule and the final schedule will be
determine after the first installment is received.

 

INVESTMENT SELECTION OPTIONS

 

1.               One-Year rate

 

Under this option, We would guarantee a fixed rate of return on the Reinsurance
Premium set at an enhanced spread of [*] basis points over the 6-month U.S.
Constant Maturity Treasury yield as it reads the day we are in receipt of the
first installment of the Reinsurance Premium. The interest rate will reset
annually based on then current market conditions. Should the Captive cancel the
Reinsurance Quota Share Agreement at any time prior to January 1, 2010, it is
understood and agreed that interest will be deemed to have accrued from the date
the premium is delivered to us, to the date of cancellation, at the 1-month U.S.
Constant Maturity Treasury yield as it read the day we were in receipt of the
first installment of Reinsurance Premium.

 

2.               Interest rate payable until all claims are closed:

 

Said interest shall accrue to this account at a rate of TBD%. The rate will be
effective until all claims are closed. Upon settlement of all liabilities to
which this Agreement applies we shall pay to You the balance of funds in this
account. Interest will accrue to the collateral and will be paid annually.  Note
that accrued interest paid to the captive will not exceed the rate associated
with the amount of time that has elapsed, as per the below referenced Interest
Rate Penalty Schedule.  Should you choose to secure the payment of your
Obligations with an alternative form of collateral prior to all claims are
closed, interest shall be calculated at the rate specified in the Interest Rate
Penalty Schedule listed below in accordance to the date of the conversion to an
alternative form of collateral.

 

Interest Rate Penalty Schedule

 

A penalty rate will apply.  Below is a sample rate schedule based upon a rate of
3.19%.  Penalty schedule will be provided when the rate is set.

 

Cancellation Date

 

Interest rate

 

Cancellation Date

 

Interest rate

 

Prior to 12/31/2009

 

1.68

%

1/1/2015 to 12/31/2015

 

2.48

%

1/1/2010 to 12/31/2010

 

1.78

%

1/1/2016 to 12/31/2016

 

2.63

%

1/1/2011 to 12/31/2011

 

1.88

%

1/1/2017 to 12/31/2017

 

2.78

%

1/1/2012 to 12/31/2012

 

2.03

%

1/1/2018 to 12/31/2018

 

2.93

%

1/1/2013 to 12/31/2013

 

2.18

%

1/1/2019 to 12/31/2019

 

3.13

%

1/1/2014 to 12/31/2014

 

2.33

%

1/1/2020 to All Claims Closed

 

3.19

%

 

Under either Investment Selection Option, the Captive will receive a monthly
accrued interest statement, detailing the opening fund balance, less losses paid
in each particular month, along with interest earned on the average investable
balance. This Binder contemplates that we will not collect Escrow. Therefore,
the monthly accrued interest statement will evidence losses being paid at the
mid-point of each month.

 

Should the Federal Reserve lower the targeted Federal Funds rate at any time
prior to the receipt of the first installment of the reinsurance premium, both
investment selection options will become null and void.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

 

18

--------------------------------------------------------------------------------


 

Letter of Credit

 

Any letter of credit must be clean, unconditional, irrevocable and evergreen. It
must be from a bank that we and the Securities Valuation Office of the National
Association of Insurance Commissioners have approved and in a form acceptable to
us. It must be in the amount shown in the Schedule. If any letter of credit is
canceled, no later than 30 days before that letter of credit expires, You must
deliver to us a substitute letter of credit that complies with the requirements
set forth above. Upon Your written request, we will not unreasonably withhold
our consent to a reasonable extension of the time within which You must deliver
such a substitute letter of credit to us. The substitute letter of credit must
take effect no later than the date of termination of the expiring letter of
credit.  Your duty to deliver such a letter of credit will continue until You
have satisfied all Your obligations under this Agreement and the Policies. If
You fail to provide us with a qualifying substitute letter of credit as
indicated above, we may draw upon the existing letter of credit in full.

 

Non-Depleting Cash Security

 

Cash posted by you will be placed in a pooled cash account. We will credit to
you, interest accrued for the quarter on the daily cash balances calculated at a
rate equal to the 3-month United States Constant Maturity Treasury yield as it
reads the day the cash is received. The rate will be effective to 01/01/2010.
This cash will not be utilized to pay for losses and expenses you incur. We will
bill you on a monthly basis for the reimbursement of losses and expenses. If,
prior to 01/01/2010, you should choose, with our consent, to secure your Payment
Obligation with an alternative form of collateral provided for by the terms of
the Payment Agreement (“Collateral Swap”), interest will be deemed to have
accrued from the day the cash is received to the date of the Collateral Swap, at
a rate of 1.00%

 

Depleting Cash Security

 

Cash posted by you will be placed in a pooled cash account. We will credit to
you, interest accrued for the quarter on the daily cash balances calculated at a
rate equal to the 1-month United States Constant Maturity Treasury yield as it
reads the day the cash is received. The rate will be effective to 01/01/2010.
This cash will be utilized to pay for losses and expenses you incur. Should the
balance fall below a predetermined amount, as determined by us, we will commence
billing you monthly for reimbursement of losses and expenses. If, prior to
01/01/2010, you should choose, with our consent, to secure your Payment
Obligation with an alternative form of collateral provided for by the terms of
the Payment Agreement (“Collateral Swap”), interest will be deemed to have
accrued from the day the cash is received to the date of the Collateral Swap, at
a rate of 1.00%.

 

Collateral Trust

 

Cash will be invested in various securities, selected by you, in accordance with
the applicable trust agreement, executed between you (Grantor), us (Beneficiary)
and the bank (Escrow Agent).  Our oversight fee charge for this arrangement will
be between 7 and 10 basis points of the market value of the trust.  The Escrow
Agent may also ask you for a separate fee for their services. At our discretion,
we will determine if this cash will, or will not, be utilized to pay for losses
and expenses you incur.

 

THE STATEMENTS MADE ARE SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:

Collateral options are subject to prior approval by AIG Credit. 

 

Financial Covenants, Tests, or Minimum Credit Ratings

 

We may require additional collateral from You in the event of the following:

 

a.)    Credit Trigger:

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION 

 

19

--------------------------------------------------------------------------------


 

i.              If the credit rating of the entity named below and for the type
of debt described below, promulgated by Standard & Poor’s Corporation (“S&P”) or
by Moody’s Investors Services, Inc. (“Moody’s”), drops below the grade shown
respectively under S&P or Moody’s;

 

ii.             or If S&P or Moody’s withdraws any such rating.

 

We may require and You must deliver such additional collateral according to the
Payment Agreement up to an amount such that our unsecured exposure will not
exceed the amount shown as the Maximum Unsecured Exposure next to such rating in
the grid below.

 

“Unsecured exposure” is the difference between the total unpaid amount of Your
Payment Obligation (including any similar obligation incurred before the
inception of the Payment Agreement and including any portion of Your Payment
Obligation that has been deferred and is not yet due) and the total amount of
Your collateral that we hold.

 

Name of Entity:   N/A                    Type of Debt Rated: N/A

 


RATINGS AT EFFECTIVE DATE

 

S&P

 

Moody’s

 

Unsecured Exposure at Effective Date

 

 

 

 

 

$

 

 

 

Potential Future Ratings

 

S&P

 

Moody’s

 

Maximum Unsecured Exposure

 

 

 

 

 

$

 

 

 

b.   Other Financial Tests or Covenants: N/A

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION 

 

20

--------------------------------------------------------------------------------


 

SECTION 3          -               LIMITS, PROGRAM & COVERAGE

 

General Notes About Coverages

 

Coverage outlined in this document is for explanatory and reference purposes
only.  The coverage provisions do not necessarily conform to any specifications
furnished in the submission received from your representative.

 

The policy (or policies) that we issue to you shall contain the full and
complete terms, conditions, exclusions and coverages provided under your
insurance program.  In the case of any conflict between the insurance policy (or
policies), and the provisions contained in this Proposal or binder, the
provisions in the policy (or policies) shall govern.  Upon receipt, please
review the policy (policies) thoroughly with your broker, and notify us promptly
in writing if you have any questions or concerns.

 

The calculation of premiums, and other program features, included in this
document have been established based upon the information provided by you and
your representative.  Additional locations, changes in exposure, or other
variations may make it necessary to re-evaluate the Proposal/Binder, premium
calculations and plan factors.  Any modification we make shall be based on our
evaluation of these changes and whether they represent a measurable difference
from the insurance program originally contemplated at inception.

 

While it is our intention to honor the terms and conditions of our contract with
you, we are required to follow all regulatory and filing requirements in effect
for various states where you have an exposure.  We shall adhere to all state
regulatory requirements.  We shall not issue any form, or apply any program,
that is in contravention to a governing regulation, rule, statute or law.

 

Prior to the inception date of coverage, you must provide us with the following
information: All applicable FEIN numbers, DMV reporting information (other than
New York), Florida Acord 130 for Florida Workers’ Compensation coverage (fully
completed, executed and notarized), and UAIN.

 

Florida Acord 130

 

Please be aware that in conjunction with your obligation to complete the Florida
Workers Compensation Application [Accord form 130 FL (2002/07)] (“Application”),
you are subject to the continuing obligation as required under Florida Statutes,
Chapter 443, to provide us, as your workers’ compensation carrier, a copy of
your quarterly earnings reports and self —audits supported by the quarterly
earnings reports (“Reports”).

 

While you bear responsibility for additional obligations as set forth under
Florida law and the terms of the Application, it is hereby required that you
provide us with copies of the Reports at the end of each quarter.

 

Nothing herein is intended to modify, eliminate or amend any requirement you
have to Provide us with information as detailed by the terms of the Application.

 

AIG acknowledges that the Florida Acord 130 has been received and that we do not
expect a new form for the 2009 renewal.

 

Entities included as Named Insureds are those shown as such on the policy
(policies) Declaration page, as well as in the appropriate Named Insured
Endorsements attached to each individual policy, whether such are issued at
inception, or included by an additional endorsement thereafter.

 

Any questions regarding this Proposal or Binder should be directed to Our AIG
Risk Management Representative shown in this document. No Alterations to this
Binder May Be Made Without the Prior Written Approval of AIG Risk Management.

 

--------------------------------------------------------------------------------

*THIS CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION 

 

21

--------------------------------------------------------------------------------


 

Workers’ Compensation

 

Policy Term:

 

Effective at 12:01 AM

 

1/1/2009

 

to

 

1/1/2010

 

Workers’ Compensation Coverage

 

Statutory

 

Employers Liability:

 

 

 

Bodily Injury by Accident - Each Accident

 

$

2,000,000

 

Each Employee Bodily Injury by Disease

 

$

2,000,000

 

Policy Limit Bodily Injury by Disease

 

$

2,000,000

 

States Covered: AK, AL, AR, AZ, CA, CO, CT, DC, DE, FL, GA, HI, IA, ID, IL, IN,
KS, KY, LA, MD, ME, MA, MI, MN, MO, MS, MT, NE, NH, NJ, NM, NV, NY, NC, OK, OR,
PA, RI, SC, SD, TN, TX, UT, VA, VT, WI (WY is covered where approved by statute)

 

 

 

 

 

 

 

Stop Gap Liability:

 

 

 

Bodily Injury by Accident - Each Accident

 

$

2,000,000

 

Each Employee Bodily Injury by Disease

 

$

2,000,000

 

Policy Limit Bodily Injury by Disease

 

$

2,000,000

 

States Covered: OH, ND, WA, WV, WY

 

 

 

 

 

 

Deductible /Loss
Reimbursement Amount

 

Applicable To:

 

Workers’ Compensation and Employers Liability under State Law - Insured States

 

$

1,000,000

 

Each Accident or each Person for Disease

 

Workers’ Compensation and Employers Liability under Federal Law - Insured States

 

$

1,000,000

 

Each Accident or each Person for Disease

 

Workers’ Compensation and Employers Liability -Self Insured States

 

$

N/A

 

Each Accident or each Person for Disease

 

Employers Liability - Monopolistic States

 

$

1,000,000

 

Each Accident or each Person for Disease

 

 

Note: 1)For Insured States, the limit of coverage as shown in this document
include(s) the Retention/Loss Reimbursement Limit layer amount(s) retained by
the Insured . 2) For Self-Insured States, the limits of liability shown are in
excess of the Self Insured Retention amount. 3) Aggregate Limits apply where
applicable.

 

Coverage Extensions and Exclusions

 

Form #

 

Edition Date

 

Name


WC 00 00 00 A


 


 


 


WORKERS COMPENSATION INSURANCE POLICY

Various


 


 


 


ALL MANDATORY STATE ENDORSEMENTS

WCOFAC


 


07/05


 


OFAC POLICY HOLDER NOTICE

WC 000104


 


04/84


 


FEDERAL EMPLOYERS LIABILITY ACT COVERAGE

·      This endorsement continues to be used in New Jersey and Texas.

 

22

--------------------------------------------------------------------------------


 

 

 

 

 

The remaining states approved the newer version WC 000104A (10-04).

WC 000104A

 

10/04

 

FEDERAL EMPLOYERS LIABILITY ACT COVERAGE

This endorsement is approved in Alabama, Alaska, Arizona, Arkansas, California,
Colorado, Connecticut, Delaware, DC, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan (exempt from filing), Minnesota, Mississippi, Missouri, Montana,
Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Oklahoma,
Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming.

New Jersey and Texas will continue to use the prior version WC 000104 (4-84)
until the AIG adoption filing is approved.

WC 000106A


 


04/92


 


LONGSHORE AND HARBOR WORKERS COMPENSATION ACT COVERAGE ENDORSEMENT


AS PERMITTED BY STATE JURISDICTION.

California approved a state-specific version. Not available in the monopolistic
states other than WA.

WC 000109A


 


04/92


 


OUTER CONTINENTAL SHELF LANDS ACT COVERAGE ENDORSEMENT


“NO SUCH WORK AT THIS TIME. IT IS AGREED THAT IF ANY WORK IS SUBJECT TO THE
OUTER CONTINENTAL SHELF LANDS ACT, THE INSURER WILL ENDORSE THE POLICY WITHIN
SIXTY (60) DAYS OF THE NOTIFICATION.”

WC 000111


 


07/92


 

MIGRANT AND SEASONAL AGRICULTURAL WORKERS PROTECTION ACT COVERAGE ENDORSEMENT
“No such work at this time. It is agreed that if any work is subject to the
MIGRANT AND SEASONAL AGRICULTURAL WORKERS PROTECTION ACT the Insurer will
endorse the policy within sixty (60) days of the notification.”

WC 000201A


 


04/92


 


MARITIME COVERAGE

Description of work: “No such work at this time. It is agreed that if any work
is subject to the Maritime Coverage Endorsement, the Insurer will endorse the
policy within sixty (60) days of the notification”.

WC 000203

 

04/84

 

VOLUNTARY COMPENSATION MARITIME COVERAGE ENDORSEMENT

EMPLOYEES: “All employees who are masters or members of the crew of any vessel.”

Workers Compensation Law: “State of Hire”

DESCRIPTION OF WORK: “No such work at this time. It is agreed that if any work
is subject to the Maritime Coverage Endorsement, the Insurer will endorse the
policy within sixty (60) days of the notification.”

WC 000301


 


04/84


 


ALTERNATE EMPLOYER ENDORSEMENT (STATE APPROVED - HI, OK, AND TX)


REQUIRES SPECIFIC NAME OF ALTERNATE EMPLOYER.

WC 000301A

 

02/89

 

ALTERNATE EMPLOYER ENDORSEMENT (ALL OTHER STATES WHERE WE ARE USING A MASTER
POLICY, EXCEPT AK AND CA)

 

23

--------------------------------------------------------------------------------


 

 

 

 

 

·      Requires specifics name of Alternate Employer

·      This endorsement is not approved in Alaska.

·      Hawaii, Oklahoma and Texas continue to use the prior version WC 000301
(4-84).

·      The remaining states approved this endorsement.

WC 000302


 


04/84


 


DESIGNATED WORKPLACES EXCLUSION ENDORSEMENT

·      California disapproved this endorsement, but uses Endorsement Agreement
Limiting & Restricting This Insurance Form# 7606H for this purpose.

·      Pennsylvania disapproved this endorsement, but uses Exclusion of
Employees Endorsement WC 370303 for wrap-ups. The sponsor is named as statutory
employer.

·      Connecticut approved a state-specific version of this endorsement.

·      The remaining states approved this endorsement.

WC 000310

 

04/84

 

SOLE PROPRIETOR, PARTNER, OFFICER AND OTHERS

·      California and Texas approved a state-specific version.
This endorsement is not approved in Pennsylvania

Partners:  All partners

Officers:  All executive officers

Others:    Each person named in Item 4 of the Information Page

WC 000311


 


04/84


 


VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY

Employees: All Officers and Employees, including any volunteers not subject to
the Workers Compensation law except masters and members of the crew of any
vessel.

State of Employment: Any state designated in Item 3.A. of the Information
Page of this policy

Compensation Law: State of Hire

WC 000311A

 

08/91

 

VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY

Employees: All Officers and Employees, including any volunteers not subject to
the Workers Compensation law except masters and members of the crew of any
vessel

State of Employment: Any state designated in Item 3.A. of the Information
Page of this policy

Compensation Law: State of Hire

WC 000313

 

04/84

 

WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS

·      A waiver of our right to recover from others is not permitted in
Kentucky, New Hampshire and New Jersey.

·      California, Tennessee, Texas and Utah approved a state-specific version.

Schedule:

“Any person or organization to whom you become obligated to waive your rights of
recovery against, under any contract or agreement you enter into prior to the
occurrence of loss.”

WC 60904


 


08/94


 


FOREIGN VOLUNTARY COVERAGE ENDORSEMENT

·      Minnesota, New Jersey, North Carolina and Pennsylvania do not permit
usage of this endorsement. Foreign coverage is dictated by state law.

·      Alaska, California, Florida and Massachusetts approved a state-specific
version.

 

24

--------------------------------------------------------------------------------


 

 

 

 

 

·      New York and Wisconsin require usage of a state-prescribed Bureau form.

·      This endorsement is approved in Alabama, Arizona, Arkansas,
Colorado, Connecticut, Delaware, DC, Georgia, Hawaii, Idaho, Illinois, Indiana,
Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Michigan, Mississippi,
Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, Oklahoma,
Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah,
Vermont, Virginia and Wyoming.

 

Schedule:

Name(s) of Employee: “All officers and Employees while stationed or traveling
outside of the United States of America, its territories or possessions, except
masters and members of the crew of any vessel”

 

State or Country of Operations: “Anywhere in the world, including international
waters or airspace, but excluding the United States of America (including its
territories and possessions) and Puerto Rico and those countries against which
the Office of Foreign Assets Control of the U.S. Department of the Treasury
administers and enforces economic and trade sanctions”

Designated Workers Compensation Law: State of hire

Limits of Liability for Excess Repatriation Expense:

 $25,000 - Each employee

 $25,000 - Each accident

Limits of Liability for Part Two-Employers Liability:

 $2,000,000 - Bodily Injury by Accident

 $2,000,000 - Bodily Injury by Disease. [policy limit and  each employee]

WC 990008A

 

10/03

 

AMENDMENT OF YOUR DUTIES IF INJURY OCCURS ENDORSEMENT

·      This endorsement is approved in Alabama, Arizona, Connecticut, Delaware,
DC, Hawaii, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
Michigan, Mississippi, New Hampshire, New Mexico, Pennsylvania, Rhode Island,
South Dakota, Utah, Vermont and Virginia.

WC 990011A

 

10/03

 

UNINTENTIONAL ERRORS AND OMISSIONS ENDORSEMENT

·      California continues to use the prior version WC 990011.
This endorsement is approved in Alabama, Arizona, Connecticut, Delaware, DC,
Hawaii, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Michigan,
Mississippi, New Hampshire, New Mexico, Pennsylvania, Rhode Island, South
Dakota, Utah, Vermont and Virginia.

WC000113


 


01/06


 

TERRORISM RISK INSURANCE EXTENSION ACT ENDORSEMENT

This endorsement is used in MI only.

WC000422A

 

09/08

 

TERRORISM RISK INSURANCE PROGRAM REAUTHORIZATION ACT DISCLOSURE ENDORSEMENT

WC000320A

 

02/92

 

LABOR CONTRACTOR ENDORSEMENT

This endorsement is used in certain states where a Multiple Coordinated Policy
approach is required. This is approved in CO & VT.

 
New York uses a state specific endorsement.

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

Florida continues to use the prior version WC000320 (4-91).

WC000323

And

WC000323A 01/06

 

04/84

 

MULTIPLE COORDINATED POLICY ENDORSEMENT

This endorsement is used in certain states where a Multiple Coordinated Policy
approach is required.

WC000323 is used in LA & WC 000323A is used in VT

WC000303C

 

10/04

 

EMPLOYERS LIABILITY COVERAGE ENDORSEMENT

(Separate policy will be issued)

 

This endorsement is used to provide stop gap coverage (employers’ liability). It
is intended for the monopolistic states of North Dakota, Washington, West
Virginia and Wyoming. It can NOT be attached to a policy which has a deductible
provision.

 

This endorsement is not available in New Jersey and Texas.

 

Ohio uses state-specific endorsement WC 34 03 01 B (4-92).
 
This endorsement is approved in Alabama, Alaska, Arizona, Arkansas, California,
Colorado, Connecticut, Delaware, DC, Florida, Georgia, Hawaii, Idaho, Illinois,
Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts,
Michigan (exempt from filing), Minnesota, Mississippi, Missouri, Montana,
Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, North
Dakota, Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South
Dakota, Tennessee, Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin
and Wyoming.

WC340301B

 

04/92

 

OHIO EMPLOYERS LIABILITY COVERAGE ENDORSEMENT -

(Separate policy will be issued)

This endorsement is used to provide stop gap coverage (employers’ liability). It
is intended for the monopolistic state of Ohio. It can not be attached to a
policy that has a deductible provision.


WC 53820


 


07/92


 


LARGE RISK RATING PLAN ENDORSEMENT (SHORT FORM) (N/A FOR FL, TX OR OR POLICIES)
LONG FORM LRRP ATTACHED TO POLICY # GL 187-20-57.


WC 990002A


 


01/02


 


LOSS REIMBURSEMENT ENDORSEMENT


WC 990905A


 


10/02


 


FLORIDA LOSS REIMBURSEMENT ENDORSEMENT

 

CA Coverage Forms, Extensions and Exclusions

 

Form #

 

Edition Date

 

Name

California


 


NON-NCCI


 


 

Various


 


 


 


ALL MANDATORY STATE ENDORSEMENTS

WC 000104A


 


10/04


 


FEDERAL EMPLOYERS LIABILITY ACT COVERAGE

WC 040101A

 

04/92

 

LONGSHORE AND HARBOR WORKERS COMPENSATION ACT COVERAGE ENDORSEMENT

WC 000109A

 

04/92

 

OUTER CONTINENTAL SHELF LANDS ACT COVERAGE ENDORSEMENT

Description of work

“No such work at this time. It is agreed that if any work is subject to the
Outer Continental Shelf Lands Act, the Insurer will endorse the policy within
sixty (60) days of the notification.”

WC 000201A

 

04/92

 

MARITIME COVERAGE ENDORSEMENT

Description of work:

 

26

--------------------------------------------------------------------------------


 


 


 


 


 

“No such work at this time. It is agreed that if any work is subject to the
Maritime Coverage Endorsement, the Insurer will endorse the policy within sixty
(60) days of the notification”.

WC 000203


 


04/84


 

VOLUNTARY COMPENSATION MARITIME COVERAGE ENDORSEMENT

EMPLOYEES: “All employees who are masters or members  of the crew of any
vessel.”

Workers Compensation Law: CA

DESCRIPTION OF WORK: “No such work at this time. It is agreed that if any work
is subject to the Maritime Coverage Endorsement, the Insurer will endorse the
policy within sixty (60) days of the notification.”

WC 040315


 


09/05


 


CA LABOR CONTRACTOR AS NAMED INSURED WITH LCF DESIGNATION - RESTRICTION OF
COVERAGE TO CLIENT WORKERS

7606H

 

 

 

DESIGNATED WORKPLACES EXCLUSION ENDORSEMENT

·      CA Designated Workplace Endorsement 7606H is designed to exclude
locations/worksites that are part of a construction wrap up.

·      This endorsement will be issued and attached when specifically requested.
There is no one CA policy.

WC 040304

 

01/85

 

CA SOLE PROPRIETOR COVERAGE ENDORSEMENT

Partners: All partners

Officers: All executive officers

Others: Each person named in Item 4 of the Information Page

WC 040305

 

01/85

 

CA VOLUNTARY COMPENSATION AND EMPLOYERS LIABILITY

Employees: “It is agreed that if any such person is subject to the Voluntary
Compensation and Employers Liability Coverage Endorsement, the Insurer will
endorse the policy within sixty (60) days of notification”.

WC 990422

 

10/05

 

FOREIGN VOLUNTARY COVERAGE ENDORSEMENT

Schedule

Name(s) of Employee: “All officers and Employees while stationed or traveling
outside of the United States of America, its territories or possessions, except
masters and members of the crew of any vessel”.

 

State or Country of Operations: “Anywhere in the world, including international
waters or airspace, but excluding the United States of America (including its
territories and possessions) and Puerto Rico and Those countries against which
the Office of Foreign Assets Control of the U.S. Department of the Treasury
administers and enforces economic and trade sanctions”.

 

Designated Workers Compensation Law: “California”

 

Limits of Liability for Excess Repatriation Expense:

$25,000 - Each employee

$25,000 - Each accident

Limits of Liability for Part Two-Employers Liability:

$2,000,000 - Bodily Injury by Accident

$2,000,000 - Bodily Injury by Disease. [policy limit and each employee]

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

Rates: “Included in the State of regular employment”.

WC 040361

 

11/90

 

CA BLANKET WAIVER OF OUR RIGHT TO RECOVER FROM OTHERS

Schedule:

“Any person or organization to whom you become obligated to waive your rights of
recovery against, under any contract or agreement you enter into prior to the
occurrence of loss.”

WC 990011

 

10/03

 

UNINTENTIONAL ERRORS AND OMISSIONS ENDORSEMENT

WC 990017


 


01/01


 


CA CANCELLATION ENDORSEMENT

WC 990421A


 


01/02


 


CA LOSS REIMBURSEMENT ENDORSEMENT

 

Defense Base Act Coverage is not provided.  Premium will be quoted separately by
Worldsource will be billable outside of this program.

 

Workers’ Compensation Premiums

 

Except for guaranteed cost policies, the Workers’ Compensation premium does not
include the non-ratable elements mandated by the various states.

 

WC/EL premiums and non-ratable elements are subject to rates approved by the
various states and the actual experience modifications promulgated. Premium
adjustments resulting from WC/EL rate/premium changes applicable at inception,
which were not recognized at the time the workers’ compensation policy was
initially rated, will result in revised installments reflecting the amount of
any such adjustments. The revised amounts will be an obligation of yours under
the insurance program.

 

Workers’ Compensation Loss Reimbursement (Deductible) Policy/Plan Premiums

 

A discount in the premium for the loss reimbursement (deductible) policies shown
in the schedule is calculated in accordance with our deductible rating plan. 
The premium includes a provision for certain taxes and assessments (including
residual market plan assessments), which we expect to become obligated to pay
based on the premium.

 

Furthermore, in the event that any state regulatory authority determines that
deductible reimbursements are taxable as premium or subject to assessments you
will be obligated to pay the premium taxes and/or assessments applicable to the
Policies.

 

Any additional premium amounts calculated under this insurance program do not
accrue toward maximum or aggregates which may be included in your Casualty
Insurance Program.

 

28

--------------------------------------------------------------------------------


 

Commercial General Liability

 

Policy Term:  Effective at 12:01 AM       1/1/2009           to      1/1/2010

 

Your Coverage Trigger x  Occurrence

 

Each Occurrence Combined Single Limit

 

$

2,000,000

 

Personal & Advertising Injury Limit

 

$

2,000,000

 

Damage to Premises Rented to You

 

$

2,000,000

 

Medical Expense Limit (any one person)

 

$

10,000

 

Employee Benefits Liability*

 

$

2,000,000

 

Subject to a Deductible of: $500,000

 

 

 

 

 

 

 

x *A Claims Made Form – Retrospective Date 06/15/1995

 

 

 

General Aggregate Limit – Per Policy

 

$

4,000,000

 

Products-Completed Operations Aggregate Limit

 

$

4,000,000

 

 

 

 

Deductible

 

Applicable
To

 

Premises, Operations, Personal and Advertising Injury, Medical Payments, or
Damage to Property Liability

 

$

500,000

 

Each Occurrence

 

Products-Completed Operations Liability

 

$

500,000

 

Each Occurrence

 

 

Note: 1)For Insured States, the limit of coverage as shown in this document
include(s) the Deductible/Retention Limit layer amount(s) retained by the
Insured . 2) For Self-Insured States, the limits of liability shown are in
excess of the Self Insured Retention amount. 3) Aggregate Limits apply where
applicable.

 

Coverage Extensions and Exclusions

 

Form #

 

Edition Date

 

Name

 

 

 

 

 

CG 00 01

 

12/07

 

Commercial General Liability Coverage Form (Occ.)

IL 00 17

 

 

 

Common Policy Conditions

 

 

 

 

 

Various

 

 

 

All Mandatory State Endorsements

 

 

 

 

 

CG 2011

 

01/96

 

ADDITIONAL INSURED – MANAGERS OR LESSORS OF PREMISES

·    NAME OF PERSON OR ORGANIZATION: ALL
LESSORS WHERE REQUIRED BY CONTRACT

CG 2015

 

07/04

 

ADDITIONAL INSURED – VENDOR

·    VENDORS: ANY VENDOR FOR WHOM THE INSURED HAS AGREED TO PROVIDE SUCH
INSURANCE UNDER CONTRACT.

·    PRODUCTS: ALL PRODUCTS OF THE NAMED INSURED

CG 0224

 

10/93

 

EARLIER NOTICE OF CANCELLATION PROVIDED BY US (90/10 DAYS)

62134

 

03/95

 

WHEN WE DO NOT RENEW (90 DAYS ADVANCE NOTICE)

CG 24 04

 

10/93

 

WAIVER OF TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS TO US

61712

 

12/06

 

ADDITIONAL INSURED – WHERE REQUIRED UNDER CONTRACT OR AGREEMENT

 

29

--------------------------------------------------------------------------------


 

51767

 

04/02

 

EMPLOYEE BENEFITS LIABILITY COVERAGE (CLAIMS-MADE)

·     Alaska, Connecticut, Illinois, Maine, Missouri, New Hampshire and
Pennsylvania approved a state-specific endorsement.

 

The endorsement is not approved in Arkansas, Louisiana, Massachusetts, Nebraska,
New Mexico, New York, North Carolina, Texas, Vermont, Virginia, Washington and
Wyoming.

 

The endorsement is approved in the remaining states.

 

 

 

 

 

 

 

 

 

SCHEDULE:

 

 

 

 

Each Wrongful Act or Series of Related

 

 

 

 

Wrongful Acts:

$2,000,000

 

 

 

 

Aggregate:

Included within General Aggregate.

 

 

 

 

Deductible:

$500,000

 

 

 

 

Retro Active Date:

6/15/1995

 

 

 

 

Premium:

Included

61707

 

12/94

 

AMENDMENT OF DUTIES IN THE EVENT OF OCCURRENCE, CLAIMS OR SUIT

61944

 

02/95

 

BROAD FORM NAMED INSURED ENDORSEMENT

62132

 

03/95

 

UNINTENTIONAL ERRORS AND OMISSIONS

65324

 

11/96

 

MARITIME LIABILITY ENDORSEMENT IN REM COVERAGE

65157

 

04/96

 

INCIDENTAL MEDICAL MALPRACTICE LIABILITY COVERAGE

67265

 

03/97

 

AMENDMENT OF OTHER INSURANCE

64009

 

11/95

 

NON-OWNED WATERCRAFT ENDORSEMENT

71705

 

09/98

 

LIBERALIZATION CLAUSE

74440

 

08/07

 

EXTENDED EXCEPTION FOR FIRE DAMAGE LIABILITY

74435

 

09/01

 

AMENDMENT OF WHO IS AN INSURED (RECREATIONAL COVERAGE)

67446

 

04/97

 

LIMITED JOINT VENTURE COVERAGE

Manuscript Endorsement

 

Manuscript Endorsement

 

JOINT VENTURE ENDORSEMENT

Manuscript Endorsement

 

Manuscript Endorsement

 

AMEND DEFINITION OF INSURED CONTRACT

Manuscript Endorsement

 

Manuscript Endorsement

 

NOTICE OF OCCURRENCE – VICE PRESIDENT OF RISK MANAGEMENT

Underwriters shall not deny coverage as the result of an unintentional failure
by the insured to give notice as respects any occurrence, provided notice is
given as soon as practicable after the Vice President of Risk Management of
Gevity HR Inc. (or equivalent) becomes aware that this policy may apply to such
occurrence.

Manuscript Endorsement

 

Manuscript Endorsement

 

AMENDATORY ENDORSEMENT – AMENDMENT OF DUTIES IN THE EVENT OF OCCURRENCE, CLAIM,
SUIT OR LOSS (FORM 61707)

Notice will be given to the Vice President of Risk Management (or equivalent) in
lieu of Director of Risk Management.

Manuscript Endorsement

 

Manuscript Endorsement

 

WHO IS AN INSURED ENDORSEMENT – ASSOCIATIONS, CLUBS OR OTHER ORGANIZATIONS AND
CORPORATE EMPLOYEE MEMBERS.

Manuscript Endorsement

 

Manuscript Endorsement

 

AMENDATORY ENDORSEMENT – AMENDMENT OF SECTION V. – DEFINITIONS - OF FORM CG 00
01 (12/04).

Amend definition 5. “Employee” and 10. “Leased Worker” as well as add definition
23. “Client Employee”.

 

It is hereby understood and agreed that SECTION V – DEFINITIONS, 5 and 10. are
deleted in their entirety and replaced with the following:

 

30

--------------------------------------------------------------------------------


 

 

 

 

 

5.          “Employee” includes a “leased worker” and “client employee.”
Employee does not include a “temporary worker.”

 

10.        “Leased worker” means a person leased to you by a labor leasing firm
under an agreement between you and the labor leasing firm, to perform duties
related to the conduct of your business. “Leased worker” does not include a
“temporary worker” or “client employee.”

 

It is hereby understood and agreed that SECTION V – DEFINITIONS, is amended to
include the following definition:

 

23.        “Client Employee,” also known as a worksite employee, means a person
employed by you for the purpose of performing duties related to the conduct of
your client’s business or working directly for your client under a Professional
Employer Organization Services Agreement.

 

All other terms, and conditions and exclusions remain the same.

Manuscript Endorsement

 

Manuscript Endorsement

 

KNOWLEDGE OF AN OCCURRENCE – VICE PRESIDENT OF RISK MANAGEMENT (or equivalent)

Manuscript Endorsement

 

Manuscript Endorsement

 

EXTENSION SCHEDULE OF NAMED INSUREDS

64011

 

11/05

 

AMENDMENT OF COVERAGE TERRITORY

65329

 

09/01

 

DELETION OF CONTRACTUAL LIABILITY EXCLUSION (COVERAGE B)

67260

 

03/97

 

BODILY INJURY DEFINITION EXTENSION

82540

 

04/05

 

ASBESTOS & SILICOSIS EXCLUSION

62251

 

09/01

 

AIRCRAFT PRODUCTS EXCLUSION AND GROUNDING ENDORSEMENT

CG 2116

 

07/98

 

EXCLUSION - DESIGNATED PROFESSIONAL SERVICES

CG 2147

 

07/98

 

EMPLOYMENT-RELATED PRACTICES EXCLUSION

64004

 

09/01

 

ERISA EXCLUSION

78689

 

07/03

 

FUNGUS EXCLUSION

CG 22 48

 

03/05

 

EXCLUSION – INSURANCE AND RELATED OPERATIONS

58332

 

07/93

 

LEAD LIABILITY EXCLUSION

IL 0021

 

07/02

 

NUCLEAR ENERGY LIABILITY EXCLUSION (BROAD FORM)

·    New York approved IL 0023.

·   The 11-85 edition is approved in Virginia.

·   The 5-02 edition is approved in Nebraska.

·   The 6-02 edition is approved in Vermont.

·   The 5-04 edition is approved in Texas.

·   The remaining states approved the 7-02 edition

62898

 

09/01

 

RADIOACTIVE MATTER EXCLUSION

87295

 

01/08

 

Exclusion – Violation of Statutes in Connection with Sending, Transmitting or
Communicating Any Material or Information (CAN-SPAM Act)

89644

 

07/05

 

Coverage Territory Endorsement (OFAC)

81461

 

08/04

 

LARGE RISK RATING PLAN ENDORSEMENT POLICY NUMBER: GL 187-20-57

71709

 

03/04

 

COMPOSITE RATING PLAN PREMIUM ENDORSEMENT

Manuscript Endorsement

 

Manuscript Endorsement

 

NAMED PERIL/TIME ELEMENT POLLUTION COVERAGE (AIG FORM PREVIOUSLY PROVIDED.)

73187

 

09/03

 

DEDUCTIBLE COVERAGE ENDORSEMENT – A

Manuscript Endorsement

 

Manuscript Endorsement

 

AMENDMENT OF “WHO IS AN INSURED” TO QUALIFY THAT “CLIENT EMPLOYEES” ARE NOT
INSUREDS UNDER THE CGL COVERAGE.

 

31

--------------------------------------------------------------------------------


 

 

 

 

 

It is hereby understood and agreed that Section II – WHO IS AN INSURED, 2. is
deleted in its entirety and replaced with the following:

 

2. Each of the following is also an insured:

 

a. Your “volunteer workers” only while performing duties related to the conduct
of your business, or your “employees”, other than your “client employees”, your
“executive officers” (if you are an organization other than a partnership, joint
venture or limited liability company), or your managers (if you are a limited
liability company), but only for acts within the scope of their employment by
you or while performing duties related to the conduct of your business. However,
none of these “employees” or “volunteer workers” are insureds for:

 

(1) “Bodily injury” or “personal and advertising injury”:

 

(a) To you, to your partners or members (if you are a partnership or joint
venture), to your members (if you are a limited liability company), to a
co-”employee” while in the course of his or her employment or performing duties
related to the conduct of your business, or to your other “volunteer workers”
while performing duties related to the conduct of your business;

 

(b) To the spouse, child, parent, brother or sister of that co-”employee” or
“volunteer worker” as a consequence of Paragraph (1)(a) above;

 

(c) For which there is any obligation to share damages with or repay someone
else who must pay damages because of the injury described in Paragraphs
(1)(a) or (b) above; or

 

(d) Arising out of his or her providing or failing to provide professional
health care services.

 

(2) “Property damage” to property:

 

(a) Owned, occupied or used by,

 

(b) Rented to, in the care, custody or control of, or over which physical
control is being exercised for any purpose by

 

you, any of your “employees”, “volunteer workers”, any partner or member (if you
are a partnership or joint venture), or any member (if you are a limited
liability company).

 

b. Any person (other than your “employee” or “volunteer worker”), or any
organization while acting as your real estate manager.

 

c. Any person or organization having proper temporary custody of your property
if you die, but only:

 

(1) With respect to liability arising out of the maintenance or use of that
property; and

 

(2) Until your legal representative has been appointed.

 

32

--------------------------------------------------------------------------------


 

 

 

 

 

d. Your legal representative if you die, but only with respect to duties as
such. That representative will have all your rights and duties under this
Coverage Part.

 

All other terms, and conditions and exclusions remain the same.

Manuscript Endorsement

 

Manuscript Endorsement

 

Cancellation Clause Amended Endorsement (Credit Rating Trigger)

 

COMMON POLICY CONDITIONS, A. - Cancellation, is amended to include the following
additional provision:

In the event A.M. Best Co. issues a reduction in Our financial strength rating
to below A- or Standard & Poor’s Ratings Services issues a reduction in Our
financial strength rating to below BBB (hereinafter “Credit Rating Downgrade”),
this policy may be canceled by the first Named Insured by mailing written prior
notice to Us or by surrender of this policy to Us or Our authorized agent. If
this policy is canceled by the first Named Insured within 30 days after such
Credit Rating Downgrade, We shall retain the pro rata proportion of the premium.

 

NOTES ON SPECIAL COVERAGE(S)

 

33

--------------------------------------------------------------------------------


 

Commercial Automobile Liability

 

Policy Term:  Effective at 12:01 AM       1/1/2009            to      1/1/2010

 

Coverage

 

Coverage Symbols

 

Limits

Combined Single Limit –

 

1

 

$2,000,000

Personal Injury Protection – (Per Insured’s Selection)

 

N/A

 

N/A

Medical Payments – Each Person Insured –

 

N/A

 

N/A

Uninsured Motorists/Underinsured Motorists – (Per Insured’s Selection)*

*Not Available in Indiana, Ohio or Michigan

 

10

 

Options: (check applicable option):

 

x 1.) Rejection where possible/minimum limits elsewhere

 

o 2.) Policy limits where possible/maximum limits elsewhere

 

o 3.) Other limits (identify limit(s)) $

 

 

 

Deductible

 

Applicable To

Automobile Liability, Including UM/UIM/PIP, If Any

 

$

500,000

 

Each Accident

 

Note: 1)For Insured States, the limit of coverage as shown in this document
include(s) the Deductible/Retention Limit layer amount(s) retained by the
Insured . 2) For Self-Insured States, the limits of liability shown are in
excess of the Self Insured Retention amount. 3) Aggregate Limits apply where
applicable.

 

Coverage Extensions and Exclusions

 

Form #

 

Edition Date

 

Name

 

 

 

 

 

CA 00 01

 


03/06


 


BUSINESS AUTO COVERAGE FORM

IL 00 17

 

 

 


COMMON POLICY CONDITIONS

 

 

 

 


 

Various

 

 

 


ALL MANDATORY STATE ENDORSEMENTS

 

 

 

 


 

CA 2001

 


03/06


 

LESSOR - ADDITIONAL INSURED AND LOSS PAYEE

STATE APPROVALS:

·     This endorsement is not approved in Kansas and Texas.

·     Hawaii, Massachusetts and Virginia use a state-specific endorsement.

·     The 10-01 edition is approved AK, CT, GA, LA, NH, NY and OR.

·     The 3-06 edition is approved in the remaining states.

DESCRIPTION:  ALL LEASED AUTOS

61944

 


02/95


 

BROAD FORM NAMED INSURED

STATE APPROVALS:

·     Texas approved a state-specific version of this endorsement.

·     This endorsement is not approved in Arkansas, Delaware,

 

34

--------------------------------------------------------------------------------


 

 

 


 


 

Idaho, Massachusetts, Nebraska, North Carolina, Ohio, Vermont and Virginia.

·     The endorsement is approved in the remaining states.

CA 2313

 


12/93


 

TRAILER INTERCHANGE FIRE AND FIRE AND THEFT COVERAGES

STATE APPROVALS:

·     This endorsement is not approved in Texas.

·     The endorsement is approved in the remaining states.

 

Limit of Insurance:  $2,000,000

Rate:  Flat

Minimum Premium: Included

CA 9910

 


09/02


 

DRIVE OTHER CAR COVERAGE – BROADENED COVERAGE FOR NAMED INDIVIDUALS

STATE APPROVALS:

·     California, Massachusetts, Texas and Virginia approved a state-specific
version of this endorsement.

 

·     The endorsement is approved in the remaining states.

 

Name of Individual:  “All executives of the named insured who are furnished
autos by the Named Insured and who do not have personal auto insurance”

CA 9916

 


12/93


 


HIRED AUTOS SPECIFIED AS COVERED AUTOS YOU OWN

STATE APPROVALS:

·     Hawaii and Texas approved a state-specific version of this endorsement.

·     This endorsement is not approved in Kansas.

·     The endorsement is approved in the remaining states.

 

Description of Auto:

“Any auto hired, loaned, leased or furnished to the Named Insured for a period
of six (6) months or more”.

CA 9933

 


02/99


 


EMPLOYEES AS INSUREDS

STATE APPROVALS:

·     Texas approved a state-specific version of this endorsement.

·     The endorsement is approved in the remaining states.

CA 9954

 


07/97


 


COVERED AUTO DESIGNATION SYMBOL

STATE APPROVALS:

This endorsement is approved in all states.

 

Description:

Symbol 10 = “Hired autos” and/or “non-owned autos” where there is a statutory
requirement to provide Uninsured Motorists or Underinsured Motorists coverage
when liability coverage is provided, unless the insured has rejected such
coverage.

CA 2054

 


10/01


 


EMPLOYEE HIRED AUTOS

STATE APPROVALS:

·     Louisiana approved a state-specific version of this endorsement.

·     The endorsement is approved in the remaining states.

61709

 


12/94


 


AMENDMENT OF DUTIES IN THE EVENT OF ACCIDENT, CLAIMS, SUIT OR LOSS

 

35

--------------------------------------------------------------------------------


 

 

 


 


 

STATE APPROVALS:

·     This endorsement is not approved in Arkansas, North Carolina, Ohio and
Virginia.

·     The endorsement is approved in the remaining states.

87950

 


10/05


 

ADDITIONAL INSURED - WHERE REQUIRED UNDER CONTRACT OR AGREEMENT

STATE APPROVALS:

·     The 10/05 version has been approved in all states other than VA.

·     New York approved a state-specific version of this endorsement 94199
(3/07).

 

Schedule of Additional Insureds:  “Any person or organization for whom you are
contractually bound to provide Additional Insured status but only to the extent
of such person or organizations liability arising out of the use of a covered
“auto”.

62135

 


03/95


 


WHEN WE DO NOT RENEW

STATE APPROVALS:

·     This endorsement is not approved in Arkansas, Delaware, Idaho,
Massachusetts, Michigan, Nebraska, New Hampshire, North Carolina, South
Carolina, Vermont, Virginia and Washington.

·     The endorsement is approved in the remaining states.

62138

 


03/95


 


EARLY NOTICE OF CANCELLATION PROVIDED BY US

(90 Days for Non-Renewal  and 10 days for Non-Payment

STATE APPROVALS:

·     This endorsement is not approved in Arkansas, Delaware, Idaho,
Massachusetts, Michigan, Nebraska, New Hampshire, North Carolina, South Dakota
and Vermont.

·     The endorsement is approved in the remaining states.

62897

 


06/95


 


WAIVER OR TRANSFER OF RIGHTS OF RECOVERY AGAINST OTHERS

STATE APPROVALS:

·     This endorsement is not approved in Arkansas, North Carolina and Ohio.

·     The endorsement is approved in the remaining states.

65330

 


11/96


 


MEXICAN COVERAGE BROAD FORM

STATE APPROVALS:

·     This endorsement is not approved in Texas and Virginia.

·     The endorsement is approved in the remaining states.

67264

 


03/97


 


EXPECTED OR INTENDED INJURY EXCLUSION AMENDMENT (REASONABLE FORCE EXCEPTION)

STATE APPROVALS:

·     This endorsement is not approved in Minnesota and Texas.

·     The endorsement is approved in the remaining states.

74438

 


10/99


 


BODILY INJURY DEFINITION EXTENSION

STATE APPROVALS:

·     This endorsement is not approved in Idaho, Maine, Michigan, Mississippi,
South Dakota, Virginia, West Virginia and Wisconsin.

·     The endorsement is approved in the remaining states.

86679

 


08/04


 


FELLOW EMPLOYEE EXCLUSION DELETED

Note: This endorsement previously had form number 64007 (11-95). Since there is
a GL form with the same number, we had to assign a new form number to this
endorsement. It is now 86679.

STATE APPROVALS:

·      This endorsement is not approved Maryland, New Jersey, Virginia and
Wisconsin.

 

36

--------------------------------------------------------------------------------


 

 

 


 


 

·      The endorsement is approved in the remaining states.

MCS – 90

 


04/00


 


MOTOR CARRIER PUBLIC LIABILITY ENDORSEMENT (MCS-90)

IL 0021

 


07/02


 


NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT (BROAD FORM)

STATE APPROVALS:

·     This endorsement is not approved in New York.

·     Washington uses IL 01 98 7-02.

·     The 3-92 edition is approved on Texas.

·     The 4-98 edition is approved in Massachusetts.

·     The 5-02 edition is approved in Nebraska.

·     The 6-02 edition is approved in Vermont.

·     The remaining states approved the 7-02 edition. 

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


AMEND DEFINITION OF INSURED CONTRACT


 

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


AMENDATORY ENDORSEMENT – AMEND SECTION V. – DEFINITIONS - OF FORM CA 00 01
(03/06).


AMEND DEFINITION F. “EMPLOYEE” AND I. “LEASED WORKER” AS WELL AS ADD DEFINITION
Q. “CLIENT EMPLOYEE”.

 

It is understood and agreed that Section V - Definitions of form CA 0001
(03/06), Business Auto Coverage Form of the policy is amended as follows:

 

The Definitions of “Employee” and “Leased Worker” are deleted and replaced by
the following:

 

F.    “Employee” includes a “leased worker”.  “Employee” does not include a
“temporary worker” or a “client employee”.

 

I.      “Leased worker” means a person leased to you by a labor leasing firm
under an agreement between you and the labor leasing firm, to perform duties
related to the conduct of your business.  “Leased worker” does not include a
“temporary worker”.  As used in this policy, “Leased worker” does not mean or
include “client employees”.

 

In addition, Item Q. is added to the definition section “Client Employee”
defined as follows:

 

Q.    “Client Employee”, also known as a worksite employee, means a person
employed by you for the purpose of performing duties related to the conduct of
your client’s business or working directly for your client under a Professional
Employer Organization Services Agreement.

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 

NOTICE OF ACCIDENT

The Company shall not deny coverage as the result of an unintentional failure by
the insured to give notice as respects to any accident, provided notice is given
as soon as practicable after the Vice President of Risk Management (or
equivalent) becomes aware that this policy may apply to such accident.

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


KNOWLEDGE OF OCCURRENCE

It is understood and agreed that knowledge of an occurrence, claim or suit by
any agent, servant or employee of the insured shall not constitute knowledge by
the insured unless the Vice President of Risk Management & Insurance of the
GEVITY HR, Inc. (or equivalent) has received such notice. 

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


AMENDATORY ENDORSEMENT – AMENDMENT OF DUTIES IN THE EVENT OF ACCIDENT, CLAIM,
SUIT OR LOSS (FORM 61709)

Notice will be given to the Vice President of Risk Management (or equivalent) in
lieu of Corporate Risk Manager.

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


AMENDATORY ENDORSEMENT

 

37

--------------------------------------------------------------------------------


 

 

 


 


 

It is hereby agreed that Employees as Insureds Endorsement (CA9933) and Employee
Hired Autos Endorsement (CA2054) does not apply to “client employees”. 

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


UNINTENTIONAL ERRORS AND OMISSIONS ENDORSEMENT

Section IV – Business Automobile Conditions – Representations is added.

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


EXTENSION SCHEDULE OF NAMED INSUREDS

MANUSCRIPT ENDORSEMENT

 


MANUSCRIPT ENDORSEMENT


 


CANCELLATION CLAUSE AMENDED ENDORSEMENT (CREDIT RATING TRIGGER)

 

COMMON POLICY CONDITIONS, A. - Cancellation, is amended to include the following
additional provision:


IN THE EVENT A.M. BEST CO. ISSUES A REDUCTION IN OUR FINANCIAL STRENGTH RATING
TO BELOW A- OR STANDARD & POOR’S RATINGS SERVICES ISSUES A REDUCTION IN OUR
FINANCIAL STRENGTH RATING TO BELOW BBB (HEREINAFTER “CREDIT RATING DOWNGRADE”),
THIS POLICY MAY BE CANCELED BY THE FIRST NAMED INSURED BY MAILING WRITTEN PRIOR
NOTICE TO US OR BY SURRENDER OF THIS POLICY TO US OR OUR AUTHORIZED AGENT.  IF
THIS POLICY IS CANCELED BY THE FIRST NAMED INSURED WITHIN 30 DAYS AFTER SUCH
CREDIT RATING DOWNGRADE, WE SHALL RETAIN THE PRO RATA PROPORTION OF THE PREMIUM.

53820

 


07/92


 

LRRP SHORT FORM ENDORSEMENT -

LRRP LONG FORM ATTACHED TO POLICY # GL 187-20-57.

73187

 


09/03


 

DEDUCTIBLE COVERAGE ENDORSEMENT – A

89644

 


07/05


 

COVERAGE TERRITORY ENDORSEMENT (O.F.A.C.)

STATE APPROVALS:

·     This endorsement is disapproved in Virginia.

·     The endorsement is approved in the remaining states.

 

NOTES ON SPECIAL COVERAGE(S):

 

UM/UIM Automobile Coverage

 

For Uninsured Motorists coverage (UM), Underinsured Motorist coverage (UIM) and
Personal Injury Protection coverage (PIP), there are specific rejection/election
of coverage forms that must be completed, signed, and returned to us prior to
the inception of automobile coverage.  You must complete, sign and return such
forms to us by the Policy(ies) inception date of coverage.  Your failure to
return all required selection forms shall be deemed your acceptance that the
automobile policy(ies) will be issued and rated to include the limits of UM/UIM
coverage equal to the policy limits of liability, or equal to the maximum limits
required by law if lower than policy limits, and the limit for PIP coverage that
we are required to offer for each state.  In the event you fail to return the
signed forms and we apply UM/UIM and PIP limits as described herein an
additional charge for this change in coverage will be added to your Automobile
Liability premium, as referenced in Section 2., Program Rates and Premiums. 
Your acceptance of the casualty insurance program supersedes anything to the
contrary in specification(s), Proposal(s), quotation(s), this binder(s) or any
other “agreement” or “understanding”, and you will be responsible for the
payment of UM/UIM/PIP damages within your “retention or deductible” whichever is
applicable.

 

 

Please be advised that we do not offer UM/UIM coverage in Indiana, Michigan and
Ohio.  This program does not include in its pricing UM/UIM for vehicles garaged
in Indiana, Michigan or Ohio.

 

In any State permitting election of UM limit “stacking”, any UM coverage
contemplated herein is predicated upon rejection of the “stacking” provision by
each Named Insured.

 

38

--------------------------------------------------------------------------------


 

State DMV Proof of Coverage Reporting Requirements

 

The department of Motor Vehicles (DMV) in various states has implemented
anti-fraud systems that require that proof of coverage be on file in their data
bases.  These various state DMV’s presently mandate the filing of specific data
elements as State law(s) require.  These data elements must be supplied to us
upon binding Automobile Liability Coverage.  Without the information, we are
unable to make our mandatory reports to the DMV.  It is critical that you
provide information in a timely manner to your broker.  If we are unable to
comply with the reporting requirements, it may result in loss of your tags,
fines, impoundment of your vehicle(s), including cargo, and your inability to
register your vehicle(s). In addition, you may be subject to State fines and
penalties.

 

We have advised your broker as to the Automobile Liability Insurance Reporting
Procedures information available on our web site. Additionally, we have advised
your broker on how to retrieve “templates” on our web site for capture and
transmission of vehicle information for such reporting.

 

For more about the DMV reporting requirements visit the Virtual Office web site
under https://www.accessaig.com/accessaig/public/home.

 

It is your responsibility to supply us, through your broker, with all of the
required data on changes to your list of vehicles that are covered by the policy
(vehicle list) after the inception date of the policy.  Failure to do so may
result in the previously mentioned consequences.

 

Please contact your broker to ensure that all of the necessary information has
been, and continues to be, provided to us.

 

Automobile Coverage where a Composite Rate Applies

 

For automobile coverage, the earned premium will be computed based on the number
of units at inception of the casualty insurance program plus the number of units
at expiration, divided by two (2).

 

COMMERCIAL AUTOMOBILE TERRORISM RISK EXTENSION ACT OF 2005 NOTIFICATION

 

You are hereby notified that under the Terrorism Risk Insurance Extension Act of
2005 (which amends the Terrorism Risk Insurance Act of 2002), Commercial
Automobile is excluded from the covered lines of the Act.  While no federal
backstop currently exists for Commercial Automobile, we are willing to provide
you with Terrorism coverage subject to the limitations and exclusions of each
automobile insurance contract for the additional premium indicated below.

 

For your convenience, our standard terrorism definition follows, however, the
definition may vary based on modifications required by individual state
regulatory offices.

 

DEFINITIONS - The following definitions shall apply:

“Terrorism” means the use or threatened use of force or violence against person
or property, or commission of an act dangerous to human life or property, or
commission of an act that interferes with or disrupts an electronic or
communication system, undertaken by any person or group, whether or not acting
on behalf of or in any connection with any organization, government, power,
authority or military force, when the effect is to intimidate, coerce or harm:

a.               A government;

b.              The civilian population of a country, state or community; or

c.               To disrupt the economy of a country, state or community.

This quotation for Commercial Automobile includes a charge for Terrorism
coverage, which is referenced in Section 2. Program Rates and Premiums.

 

39

--------------------------------------------------------------------------------


 

Your responsibility for the payment of “Allocated Loss Adjustment Expenses” For
Loss Sensitive Programs/Plan is:

 

Coverage

 

ALAE Option

(enter ALAE Option A, B, C or D as

applicable)

 

If ALAE Option C, enter

Excess %

 

Worker’s Compensation

 

A

 

N/A

 

General Liability

 

C

 

100

%

Automobile Liability

 

C

 

100

%

 

--------------------------------------------------------------------------------

A:                       100% of the total “Allocated Loss Adjustment Expenses”
up to the “Retained Limit”.  However, the most you are responsible for with
respect to damages and/or indemnity and “Allocated Loss Adjustment Expenses”
combined shall not exceed the “Retained Limit”.

 

B:                         100% of the total “Allocated Loss Adjustment
Expenses”.

 

C:                         All or part of the “Allocated Loss Adjustment
Expenses” determined according to the following:

 

40

--------------------------------------------------------------------------------


 

If we incur NO obligation under the policy(ies) to pay damages resulting from a
claim, you are responsible for all “Allocated Loss Adjustment Expenses” up to
the applicable “Retained Limit” plus a percentage of all remaining “Allocated
Loss Adjustment Expenses” in excess thereof. That percentage is shown above
under “Option C Excess %”; or.

 

If we DO incur an obligation under the policy(ies) to pay damages resulting from
a claim, you will be responsible for a percentage of “Allocated Expense
Adjustment Expenses”.  That percentage shall be determined by dividing the
“Retained Limit” paid by the total damages paid subject to the Limits of
Insurance.

 

D:                                   No “Allocated Loss Adjustment Expenses”.

 

41

--------------------------------------------------------------------------------


 

SECTION 4                               -                              PREMIUM
PAYMENTS AND PROGRAM TERMS

 

Cash Deposit, Installments and Estimated Deferred Amounts:

 

Payment

No.

 

Due Date

 

Provision for

Expenses and

Excess Losses

(1)

 

Special

Taxes and

Surcharges

 

Provision for

Limited

Losses

(RCAMP) (2)

 

Provision for

Limited Losses

(WI, WY FCR

Losses in

Premium)

RCAMP (2)

 

Provision for

Limited Losses

(AL/GL) (2)

 

Estimated

Payment

Obligation

 

1

 

1/1/2009

 

$

1,069,429

 

$

383,789

 

$

3,259,893

 

$

6,775

 

$

0

 

$

4,719,886

 

2

 

2/1/2009

 

$

1,069,429

 

 

 

$

3,259,893

 

$

6,775

 

$

0

 

$

4,336,097

 

3

 

3/1/2009

 

$

1,069,429

 

 

 

$

3,259,893

 

$

6,775

 

$

0

 

$

4,336,097

 

4

 

4/1/2009

 

$

1,069,429

 

 

 

$

3,259,893

 

$

6,775

 

$

0

 

$

4,336,097

 

5

 

5/1/2009

 

$

1,069,429

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,095

 

6

 

6/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

7

 

7/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

8

 

8/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

9

 

9/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

10

 

10/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

11

 

11/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

12

 

12/1/2009

 

$

1,069,428

 

 

 

$

3,259,892

 

$

6,774

 

$

0

 

$

4,336,094

 

Subtotals

 

$

12,833,141

 

$

383,789

 

$

39,118,708

 

$

81,292

 

$

0

 

$

52,416,930

 

DLP*

 

N/A

 

N/A

 

$

0

 

$

0

 

$

600,000

 

$

600,000

 

DEP*

 

$

0

 

$

0

 

N/A

 

N/A

 

 

 

$

0

 

Totals

 

$

12,833,141

 

$

383,789

 

$

39,118,708

 

$

81,292

 

$

600,000

 

$

53,016,930

 

 

DLP means “Deferred Loss Provision”. This is the estimated amount You must pay
us as “Additional Payments” described below.

 

DEP means “Deferred Expense Provision”. This is an estimated amount that You
must pay us as such shown in the Schedule of Policies and Premiums to the
Payment Agreement.

 

--------------------------------------------------------------------------------

Notes:             (1) “Provision for Expenses and Excess Losses” is a part of
the Premium.  The remainder of the Premium is included under “Provision for
Limited Losses”. (2) “Provision for Limited Losses” includes provision for Loss
within your Retention (both Deductible and Loss Reimbursement Limit) and Your
share of ALAE. Any “Deposit” in this column is the Claims Payment Deposit. Refer
to definitions in the Payment Agreement.

 

Additional Payments

 

You must pay us the installment amounts by the due dates as specified in this
document.  We have calculated the part of those installments designated as
“Provision for Limited Losses” to equal the Losses within Your
retention/deductible/loss reimbursement limit and Your share of ALAE that we
expect to incur during the period for which Provision for Limited Losses amounts
are shown.  The amount we incur will be the sum of the amounts we pay and the
amounts we reserve for payment on claims that have been reported to us, but
shall not include our reserves for losses that have been incurred but have not
been reported to us.

 

Billing Method

 

Billing to:

x You at Your address shown in the Schedule.

 

Incurred Loss Accounting Adjustments

 

The first Premium Plan Adjustment will take place as soon as practicable after
the expiration date of the policies.  The adjustment will be based on the rates
shown in this document, audited exposures and loss information valued as of
6/30/2010 subject to the minimums indicated within the terms of your insurance

 

42

--------------------------------------------------------------------------------


 

program. Thereafter, annual Ultimate Incurred Loss Plan adjustments will take
place and continue until you and we agree in writing to perform no further
recalculation.

 

Additional premium due us, or return premium due you, resulting from the
adjustment, will be payable in its entirety within the time permitted by notice
to you and subject to the terms of the Payment Agreement.

 

NOTE THAT:

We may apply a different table of LDF’s that will enable us more accurately to
estimate such final amount of Loss and ALAE, if during the term of the policies,
a change occurs in the hazards insured against because of Your acquisition or
disposition of a subsidiary, division or operation with assets at least equal to
20% of your assets on the effective date hereof, or the organization that
provides claims service under the Policies is changed, or Your
retention/deductible/loss reimbursement limit under any of the Policies, or any
other change occurs which is likely to render the LDF’s shown in the Grid
ineffective as a tool for estimating with reasonable accuracy the amount of Loss
and ALAE that we will pay because of accidents, occurrences, or offenses covered
by the Policies.

 

43

--------------------------------------------------------------------------------


 

SECTION 5          -          IMPORTANT NOTES

 

Documentation

 

By accepting this Casualty Insurance Program, the Insured agrees to provide AIG
Risk Management with the correctly completed and signed documents as requested
by AIG Risk Management:

 

·                  For Loss Sensitive Programs/Plans, the Payment Agreement,
including any Addendum(s), and Security required under any Premium Deferral Plan
(when required), within 30 days of the inception date of the program.

Please Note: The Payment Agreement, together with all schedules, addenda,
policies and any related agreements between you and us, constitutes the basis
for a program of insurance coverage.  We would not have entered into any of them
without your agreement on all of them. For that reason, you should review all
such documents together when making any accounting, tax or legal determinations
relating to the insurance program.

·                  Completed UM/UIM/PIP Automobile Election/Rejection forms
prior to inception of automobile coverage.

·                  Per Florida statute, an Acord 130 application applying to
Workers’ Compensation coverage, fully completed, executed and notarized
(applicable only to Florida coverage). AIG acknowledges that the form is
completed and is not needed for 2009 renewal.

·                  A signed copy of the Acknowledgement form included in this
document, which confirms acceptance of all aspects of the Casualty Insurance
Program by the Insured and Agent, returned within 30 days of the inception date
of the program.

 

All documents requiring signature must be signed by a authorized representative
of the Insured and in some instances, on behalf of Your Insurance
Representative. All documents must be dated as of the inception date of the
program.

 

Failure to execute any of the requisite documents within the time periods
required will render the Financial Plan of your Casualty Insurance Program
voidable at the discretion of AIG Risk Management.  The entire amount of the
“Estimated Cost” specified under the program will thereafter become immediately
due and payable to us in cash.  Failure to pay premium within 5 Days of the
billing date may result in the exercise of various default remedies including,
but not limited to, cancellation.

 

Acquisitions and Divestitures

 

With respect to any acquisitions or divestitures that represent a greater than
10% increase in exposure, AIG Risk Management may, at its discretion, require a
program review.  That review MAY result in a premium adjustment.

 

Estimated Premium Quoted in This Binder

 

The estimated premium(s) shown in this Binder is based on rates, and experience
modifications (if applicable) in use at the time this Binder is submitted to
you.  Any reference to Total or Final Premium is for explanatory purposes only. 
None of the numbers herein are intended to represent final calculation. Neither
AIG Global Risk Management, nor any member company of American
International, Inc. shall be bound by the calculations arrived at in the tables
shown.  The tables serve merely to demonstrate the calculation process.  All
amounts are subject to modification through the binding process and to program
adjustments after binding.  The terms of the Casualty Insurance Program, our
manuals of rules, classifications, rates and rating plan will determine the
adjusted premium and surcharges (if any).  All information required to conduct
our adjustments are subject to verification and change.

 

Estimated Taxes and Assessments Quoted in this Binder For Loss Sensitive
Programs/Plans

 

Any references made in this Binder to taxes or tax rates or assessments are
subject to change if such taxes or tax rates or assessments are changed or
modified by the respective taxing authority(ies) prior to inception or following
inception.  You shall be obligated for any resulting increase that occurs.

 

44

--------------------------------------------------------------------------------


 

Premium Tax on Deductibles For Loss Sensitive Programs/Plans

 

If any state regulatory authority that mandates amounts which you have paid as
deductible reimbursements are considered premium, and thus are subject to
premium taxes and/or assessments makes any claim, we will notify you of the
existence of such a claim.  We will give you the opportunity of joining with us
in any proceeding to contest such claim at your own expense, or to contest such
claim independently at your own expense.  In the event a determination is made
that said reimbursed amounts are taxable as premium or subject to assessments,
you will be responsible to pay the premium taxes and/or assessments and any
related fines, penalties or interest that may be imposed as a result of the
non-payment of premium taxes and/or assessments applicable to the Policies.

 

Notice about the Office of Foreign Assets Control (OFAC)

 

This Proposal or resulting binder, the continuation of any bound insurance, and
any payments to you, to a claimant or to another third party, may be affected by
the administration and enforcement of U. S. economic embargoes and trade
sanctions by the Office of Foreign Assets Control (OFAC), if we determine that
any such party is on the “Specially Designated Nationals or Blocked Persons”
list maintained by OFAC.

 

Notice Applicable to Policies Issued Using the New York Trade Zone

 

For policies issued using the New York Trade Zone rule, the policy forms and the
applicable rates are exempt from the filing requirements of the New York State
Insurance Department.  However, such forms and rates must meet the minimum
standards of the New York Insurance Department.

 

Vermont Statute, Title 18: Health, Chapter 38: Lead Poisoning

 

Affidavit Attesting To Compliance With §1759. Essential Maintenance Practices

 

In 1996, the State of Vermont passed legislation (Act 165) pertaining to lead
poisoning.  The Act requires owners of pre-1978 rental dwellings or apartments,
and operators of child care facilities housed in buildings constructed prior to
1978, to perform ESSENTIAL MAINTENANCE PRACTICES (EMP’s) unless the property is
certified pursuant to Act 165 to be lead-free.

 

An important part of §1759 addressing EMP’s requires an owner/landlord to sign
an affidavit indicating essential maintenance practices have been performed, the
dates they were completed, and who performed them.  This affidavit attesting to
compliance must be filed annually with us (as your liability insurance carrier)
as well as the Vermont Department of Health.

 

The member companies of American International Group, Inc., in accordance with
instructions by the Vermont Department of Banking, Insurance, Securities and
Health Care Administration, is reaffirming with owners/landlords of affected
properties their obligations for compliance with Act 165.  If §1759 is
applicable to you, your affidavit is an important component of our underwriting
file.   Compliance with the Essential Maintenance Practices, and receipt of
certification from a licensed inspector, provides the owner/landlord with
certain liability protections.

 

Please ensure you follow through with certification and provide us with the
required affidavit so that you enjoy the full protection the statute provides.

 

NOTE: This notice is not intended to detail the provisions of Act 165.   Please
see full text of the section of Act 165 (§1759) addressing EMP’s on the internet
at URL:
http://www.leg.state.vt.us/statutes/fullsection.cfm?Title=18&Chapter=038&Section=01759

 

Terrorism Risk Insurance Act Of 2002 And Terrorism Risk Insurance Extension Act
Of 2005

 

You are hereby notified that under the federal Terrorism Risk Insurance Act of
2002 (the “Act”) effective November 26, 2002, and its amendment, the Terrorism
Risk Insurance Extension Act of 2005 (jointly referred to as the “Act”), you now
have a right to purchase insurance coverage for General Liability losses arising
out of an Act of Terrorism, which is defined in the Act as an act certified by
the Secretary of the Treasury (i) to be an act of terrorism, (ii) to be a
violent act or an act that is dangerous to (A) human life; (B) property or
(C) infrastructure, (iii) to have resulted in damage within the United States,
or outside of the United States in case of an air carrier or vessel or the
premises of a U.S. mission and (iv) to have been committed by an individual or
individuals acting on behalf of any foreign person or foreign interest, as part
of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by
coercion.

 

45

--------------------------------------------------------------------------------


 

On workers’ compensation policies, coverage for acts of terrorism is mandatory
and your quotation will automatically include a charge for terrorism coverage.

 

You should read the Act for a complete description of its coverage.  The
Secretary’s decision to certify or not to certify an event as an Act of
Terrorism and thus covered by this law is final and not subject to review. 
There is a $100 billion dollar annual cap on all losses resulting from Acts of
Terrorism above which no coverage will be provided under this policy and under
the Act unless Congress makes some other determination.

 

For your information, coverage provided under this Proposal or binder for losses
caused by an Act of Terrorism may be partially reimbursed by the United States
under a formula established by the Act.  Under this formula the United States
pays 90% of terrorism losses covered by this law exceeding a statutorily
established deductible that must be met by the insurer, and which deductible is
based on a percentage of the insurer’s direct earned premiums for the year
preceding the Act of Terrorism.

 

Payment of Premium

 

Wire Transfers:

The Insured will be sent a premium invoice and the insured will then wire
transfer the money, indicating what the payment is for, to our account:

CHASE MANHATTAN BANK, NEW YORK, N. Y.

ABA NO. 021-000-021

ACCOUNT NAME: NATIONAL UNION FIRE INSURANCE CO. OF PITTSBURGH, PA.

ACCOUNT NO. 323-160-387 Phone #: 1-877-204-1124

The insured is to notify AIG Risk Management the day the wire transfer is made
so that we may notify our New York accounting department.

 

Express Mail:

Premium Payments can be express mailed to the following address:

AMERICAN INTERNATIONAL COMPANIES

4 CHASE METROTECH CENTER, 7TH FLOOR EAST

LOCKBOX 10472

BROOKLYN, N. Y. 11245

 

Premium Audit

 

Premium audits are required in all states covered under your Casualty Insurance
Program.  AIG Risk Management has a staff devoted to the professional auditing
of our accounts. An auditor will be available to meet with you to set the
parameters and timetable for the audit process.  Records for audit purposes
should be available at each location within 30 Days after the policy(ies)
anniversary or expiration.

 

Any premium adjustment developed in the course of an audit of programs/plans
that are subject to the terms of the Payment Agreement will be deferred until
Plan Adjustment.  Changes in the premium amount, based on the completed audits,
of all other types of program/plans, including Guaranteed cost programs, will be
due within 30 Days of the billing date.

 

SECTION 6          -          ATTACHMENTS

 

[g17781km11i001.jpg] AIG Domestic Claims, Inc.

 

Overview

 

AIG Domestic Claims, Inc. (AIGDS) is dedicated to enhancing our customers’
competitive position by delivering effective risk control and claim management
services which measurably reduce the ultimate cost of risk.  We are committed to
excellence, responsible stewardship and superior performance. Some 2,400 claim
professionals manage workers’ compensation and property and casualty claims in
our service centers strategically located throughout the country.

 

46

--------------------------------------------------------------------------------


 

Special Account Instructions

 

Where applicable, during AIGDS’ initial set up meeting we develop Special
Account Instructions, with your input, to provide information to claim
specialists regarding the custom claim management, reporting and threshold
requirements you need.  Change requests may be submitted by the broker or
customer to the AIGDS Team Representative.  All service centers managing claims
will be trained on these Special Account Instructions.

 

The Special Account Instructions that are developed and tailored for you are
communicated electronically with all updates immediately available through the
system to our service centers.  Our claim specialists view the Special Account
Instructions prior to the handling of any claim.

 

Claims Reporting

 

Reporting claims by telephone - AIG Early Notice® (AIG EN) is a toll-free claims
reporting service which allows customers to report workers’ compensation,
general liability, automobile, and property claims by telephone 24 hours a day,
7 days a week.  There is no cost for this service.

 

Internet Claim Reporting - AIGDS offers its customers IntelliRisk® First Notice
of Loss (FNL) reporting through the Internet.  This service is available to all
of AIGDS’ active customers who have registered for Internet claim reporting
through their service representative.  For further details visit our Website at
www.aigcs.net.

 

Risk Management Information Systems (RMIS)

 

Our Risk Management Information Services (RMIS) Division provides a valuable
source of claim information solutions for today’s demanding risk management
concerns.  Through our suite of IntelliRisk® e-Services and the support of our
designated business and technology professionals, we help the policyholders of
AIG member companies manage their claim program and reduce costs.

The suite of IntelliRisk e-Services was designed to help facilitate every step
of the claim process, and includes:

IntelliRisk NetSource® - An Internet-based online claim analysis and reporting
system that provides real-time claim, payment and adjuster activity information
for companies of all types and sizes.  Available features include:

·                  A powerful query function to pinpoint and analyze claim
information

·                  Profiling to identify potential high severity claims

·                  A communication feature to facilitate e-mail correspondence

·                  An online reporting tool that draws on current and historical
claim data

IntelliRisk NetData® - Offers various methods of receiving electronic reports
and data.  Features include an Internet e-mail service that “pushes” an
electronic version of our loss report as a file attachment in an e-mail, reports
on CD-ROM, and the ability to send data via FTP (File Transfer Protocol) and on
tape, cartridge or diskette.

IntelliRisk® First Notice of Loss (FNL) - Allows customers to report workers’
compensation and Property and Casualty claims online, sending the information
directly into the AIGDS claim system and to the appropriate AIGDS service
center.

IntelliRisk® Medical Provider Listing (MPL) - Provides easy, fully searchable
web-access to information on nearby network doctors, hospitals or specialists.

 

47

--------------------------------------------------------------------------------


 

SECTION 6          -          ATTACHMENTS

 

[g17781km11i002.jpg]

 

Executive Summary

 

AIG Consultants, Inc.®, (AIGC), a member company of American International
Group, Inc., provides comprehensive safety, healthcare, environmental, property,
and crisis management services. AIGC has been providing clients with quality
service for over two decades. Quality and measurable results: these factors make
the difference for AIGC’s customers. AIGC is ISO 9001-2000 certified, a
distinction which guarantees our organization adheres to a recognized global
framework for delivering excellence in customer service, best practices and
business leadership. At the core of our operating philosophy is a commitment to
delivering the highest level of professional service. Drawing on our expertise,
we provide customized assistance focused on our customers’ needs. Through our
international network of operations, we offer our services worldwide, and have
built a record of success in effectively servicing the needs of our customers.
Our international team of over 400 consultants, supplemented by our network of
qualified and approved subcontractors/vendors provide technical expertise in a
wide array of specialties to ensure your specific needs are met and sound
business solutions are delivered.

 

AIGC constantly strives to add value to our consulting services by offering
specialty programs designed to meet our customers’ needs above and beyond the
traditional offerings. Innovative programs include:

 

PATROL™ (Planning And Tracking Response On-Line)

Threat and Vulnerability Risk Assessment (TVRA)

AIG Caring Advantage

PIER ( Pollution Incident and Environmental Response) Program

Best Practices Assessments (BPA)

AIG RISK TOOL

 

Our services are consultative in nature and focus on loss drivers and your
specific needs. The following key planning elements are offered for your review
and consideration:

·                  A single Account Manager assigned to your account providing
you a single point of contact for all services provided by AIGC.

·                  Safety training and safety materials (programs, videos, etc.)
in Spanish and English can be provided.

·                  Additional key services can also be utilized as required to
provide business solutions to issues of most concern to our customers in today’s
challenging society. Such areas as; Industrial Hygiene/Occupational Health,
Safety Accountability and Incentive Programs, Behavioral Based Safety,
Ergonomics, Fleet Training (on-line and personalized), and Early Return to Work
Programs.

·                  Web based and on-site fleet safety programs, evaluations and
specialized training programs.

·                  Development of customized video and web based training and
informational programs.

 

NOTE: Basic risk control services for underwriting purposes have been included
in your program. Additional risk control services are available by contacting
your AIGC representative.

 

48

--------------------------------------------------------------------------------


 

SECTION 6          -          ATTACHMENTS

 

«Date»

 

 

 

«Policyholder»

SAMPLE

«StreetAddress»

 

«City», «State» «Zip»

 

 

RE:

«Insured Name»

 

«Account Number»

 

«Policy Number(s) and Effective/Expiration Date»

 

POLICYHOLDER DISCLOSURE STATEMENT UNDER

 

TERRORISM RISK INSURANCE ACT OF 2002

AND

TERRORISM RISK INSURANCE EXTENSION ACT OF 2005

 

You are hereby notified that under the federal Terrorism Risk Insurance Act of
2002 (the “Act”) effective November 26, 2002, and its amendment, the Terrorism
Risk Insurance Extension Act of 2005 (jointly referred to as the “Act”), you now
have a right to purchase insurance coverage for General Liability losses arising
out of an Act of Terrorism, which is defined in the Act as an act certified by
the Secretary of the Treasury (i) to be an act of terrorism, (ii) to be a
violent act or an act that is dangerous to (A) human life; (B) property or
(C) infrastructure, (iii) to have resulted in damage within the United States,
or outside of the United States in case of an air carrier or vessel or the
premises of a U.S. mission and (iv) to have been committed by an individual or
individuals acting on behalf of any foreign person or foreign interest, as part
of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by
coercion. You should read the Act for a complete description of its coverage. 
The Secretary’s decision to certify or not to certify an event as an Act of
Terrorism and thus covered by this law is final and not subject to review. 
There is a $100 billion dollar annual cap on all losses resulting from Acts of
Terrorism above which no coverage will be provided under this policy and under
the Act unless Congress makes some other determination.

 

For your information, coverage provided by this policy(ies) for losses caused by
an Act of Terrorism may be partially reimbursed by the United States under a
formula established by the Act.  Under this formula the United States pays 90%
of terrorism losses covered by this law exceeding a statutorily established
deductible that must be met by the insurer, and which deductible is based on a
percentage of the insurer’s direct earned premiums for the year preceding the
Act of Terrorism.

 

Please indicate your selection below.

 

oCoverage for acts of Terrorism under your General Liability policy(ies) may be
purchased for an annual premium amount of $«underwriter enters premium». I
hereby reject coverage and accept the Terrorism Exclusion on my policy(ies) in
accordance with the Act.

 

Please contact your broker with any questions.

 

 

 

Signature of Insured

 

 

 

 

 

Print Name/Title

 

 

 

Date

 

«Underwriter/Account Manager»

 

 

 

cc:

Broker

 

 

49

--------------------------------------------------------------------------------


 

SECTION 7          -          COMMISSION

 


COMMISSION


 

AGENCY:

Marsh USA Inc.

ACCOUNT:

        Gevity HR Inc,

 

x This Binder is Net of Commission (check this box if no commission applies).

 

Payment Of Counter Signature Fees (If Any) Shall Be The Responsibility Of The
Agency.

 

SECTION 8          -          GLOSSARY

 

Aggregate Stop Amount

 

The maximum amount of benefits, damages and, if stipulated, Allocated Loss
Adjustment Expense payable by you for losses under policies that are subject to
your retention/deductible/loss reimbursement, and (if applicable) self-insured
retention insurance plan.

 

Aggregate Stop Limit

 

If shown in conjunction with the Aggregate Stop Amount, the Aggregate Stop Limit
is the maximum amount of benefits, damages and, if stipulated, Allocated Loss
Adjustment Expense that we will not require you to reimburse to us under your
retention/deductible/loss reimbursement, and (if applicable) self-insured
retention insurance plan.

 

ALAE (Allocated Loss Adjustment Expense)

 

Loss adjustment expenses that are assignable or allocated to specific claims. 
“Allocated Loss Expenses”  or “ALAE” will include, but are not limited to, all
fees for service of process and court costs and court expenses; pre- and
post-judgment interest; attorney’s fees; cost of undercover operative and
detective services; costs of employing experts; costs for legal transcripts,
copies of any public records and costs of depositions and court-reported or
recorded statements; costs and expenses of subrogation; and any similar fee,
cost or expense reasonably chargeable to the investigation, negotiation,
settlement or defense of a loss or a claim or suit against you, or to the
protection and perfection of either your or our subrogation rights.  ALAE also
includes medical management Fees which may include medical bill audit fees,
utilization management fees, network access fees and case management fees.

 

ALAE will not include loss adjustment expenses explicitly included in the
premium calculation formula or otherwise explicitly included in the rating
values, nor the salary, employee benefits, or overhead of any of our employees,
nor the fees of any attorney who is our employee or under our permanent
retainer; nor the fees of any attorney we retain to provide counsel to us about
our obligations, if any, under any policy issued by us or our affiliated
companies, with respect to a claim or suit against you.

 

ALIR System

 

Automobile Liability Insurance Reporting software system used for the reporting
of required vehicle data to the various state DMV offices.

 

Automatic Withdrawal

 

An insured funded account established to facilitate the carrier’s payment of the
insured’s losses and ALAE within the insureds deductible layer.   The Insured
authorizes the insurer to make withdrawals as necessary and upon the insurer’s
demand from the account.  The insured is obligated to fund the account to cover
expected losses and ALAE within the Insured’s retained/deductible layer.  The
Insured is responsible to replenish the account as necessary.

 

Basis of Adjustment

 

Exposure (such as payroll) and factor (such as a rate) used to determine a
specific number or amount.

 

Claims Payment Deposit

 

The amount deposited into the Claims Payment Fund.

 

50

--------------------------------------------------------------------------------


 

Claims Payment Fund

 

“Claims Payment Fund” is a non-interest bearing escrow fund established in the
amount of two and one half (2 ½) months’ estimated Reimbursable Loss Plus
Allocated Loss Expenses.  The Claims Payment Fund is deposited with the Claims
Administrator for the payment of claims.  The Claims Payment Fund is an
estimated amount, and it will be adjusted depending upon the actual claims paid.

 

The prior four months’ paid losses will be reviewed by the Company to determine
a two and one-half (2 ½) month average.

 

Claims Service Charges

 

Fees associated with the Third Party Administrator’s handling of claims
adjustment for a given account.

 

Deductible

 

The amount of any damages or benefits arising out of any single accident,
occurrence, claim or suit, paid or payable by you and which is not included in
the computation of the Subject Premium.

 

Deferred Expense Provision

 

Is an estimated amount of expenses that you must pay as shown in the Schedule of
Policies and Premiums to the Payment Agreement.

 

Deferred Loss Provision

 

Is the estimated amount you must pay us as regular (usually billed monthly) loss
payments and sizable loss payments as described in the Schedule of Policies and
Premiums to the Payment Agreement.

 

DMV

 

Department of Motor Vehicles.

 

Estimated Deferred Amounts

 

Estimate of the Deferred Loss Provision and Deferred Expense Provision shown in
the Schedule of Policies and Premiums to the Payment Agreement.

 

Estimated Cost

 

All costs and amounts set out in the Binder are considered estimated amounts
subject to change prior to program binding and in the case of adjustable
programs post program inception.  Tax amounts quoted through out the Binder are
estimated and subject to change based on revised tax rates and additional
assessments that come due during the policy period

 

Experience Modifications

 

A factor to adjust the premium in anticipation of loss experience that is
expected to vary from the provision for losses in the rates.  It is based upon
the past variance of experience from expected experience.

 

FEIN numbers

 

Federal Employer Identification number.

 

Guaranteed Cost Policies

 

Policies of insurance under which premium is charged on a prospective basis
without adjustment for loss experience during the policy period.

 

Incurred Loss Conversion

 

Amendment of a program from one in which you are reimbursing us for loss and
expense actually paid out, to a program in which you are paying loss and expense
actually paid out, but also for reserve amounts established on pending claim
activity.

 

Insured States

 

States that are covered by insurance

 

Loss Conversion Factor

 

Are factors used in the retention rating formula that provide a charge to cover
the cost of the insurer’s claims service fee.

 

Loss Development Factors

 

Loss Development Factors shall mean those factors promulgated by the Company
from time to time which are applied to Incurred Loss(es) to project Outstanding
Loss Reserves and Allocated Loss Expense Reserves to ultimate and contain a
reserve for IBNR.

 

51

--------------------------------------------------------------------------------


 

Loss Reimbursement Limit

 

The portion of any loss and ALAE we pay that you must reimburse us for under any
“Loss Reimbursement” provisions of a Policy.

 

LRRP endorsement

 

LRRP (Large Risk Rating Plan) is RMG’s version of the NCCI/ISO Large Risk
Alternative Rating Option. The LRRP endorsement moves the adjustment process
from the individual policies to the overall program adjustment and moves
expenses among different lines of insurance.

 

Maximum Cost

 

The maximum amount that you must pay for the Subject Premium, and if applicable,
non-subject premium, Self-Insured losses and ALAE.

 

Maximum Insurance Cost

 

Subject, non-subject and deductible reimbursements and surcharges and special
taxes.

 

Maximum Premium

 

Largest amount that the subject premium can attain.

 

Minimum Cost

 

The minimum amount that you must pay for the Subject Premium, and if applicable,
non-subject premium, Self-Insured losses and ALAE.

 

Monopolistic States

 

Those states where employers must obtain workers compensation insurance from
compulsory state funds or qualify as a self-insurer.  North Dakota, Ohio,
Washington, West Virginia and Wyoming (for certain codes only) are monopolistic
states.

 

Non-Ratable

 

A type of charge, especially in workers compensation rating, that is based on a
catastrophic type exposure and is thus excluded from ordinary rate-making and is
also not subject to experience rating and retrospective rating.

 

Non-Subject Premium

 

All other premium under a policy that is not subject to adjustment on the basis
of loss adjustment.

 

Plan Adjustment

 

Recalculation of the estimated premium from policy inception based on audited
exposures and factors shown in the Binder, plus losses and expenses, where
applicable.

 

Paid Loss adjustments

 

Recalculation of the estimated premium  based on audited exposures and factors
shown in the Binder, plus the difference between losses and expenses you have
paid to date and the losses and expenses paid by us as of the loss and expense
evaluation date used in the Paid Loss Adjustment.

 

Paid Losses

 

Losses paid under the insurance program as they become due.

 

Premium Deferral Plan

 

Plan under which the Insured and insurer agree to defer the insurance program
premium over the course of the policy period.  The Plan is set out in the
schedule to the payment agreement and the insured is obligated to provide
collateral to secure for the deferred payment plan.

 

Premium Discount

 

A discount granted to reflect expense savings relative to the size of the
standard premium.

 

Retention

 

The amount of any damages or benefits arising out of any single accident,
occurrence, claim or suit, paid or payable by you and which is included in the
computation of the Subject Premium.

 

Self-Insured Retention

 

A specific amount the Insured retains as its obligation for a covered loss.  It
is the Insured providing primary insurance over which the carrier provides
excess coverage.  Unlike a Deductible, the Insurer is not obligated to pay the
Insured’s SIR and then seek reimbursement form the Insured.  The insured is
directly responsible to the claimant for the amount of the SIR.

 

52

--------------------------------------------------------------------------------


 

Self Insured States

 

Those states in which you, the insured, are providing the primary layer of
insurance.

 

Sizable Loss Payments

 

A set amount shown in the Payment Agreement schedule for which the Insured will
be obligated to reimburse us following our payment of any Loss and ALAE within
the Insured’s retention.

 

Stacking

 

Refers to a condition allowed in some states that permits you to add the policy
limits of other vehicles covered by you, either on the same policy (interpolicy)
or from other policies (intrapolicy), and recover the sum of these limits.

 

Standard Premium

 

Premium based upon the exposure rates and increase limit factors, but without
application of premium discount or deductible discounts.

 

Stop Gap Liability

 

Provides Employers Liability coverage for those states where employers must
obtain statutory workers compensation insurance from a compulsory state fund.

 

Subject Premium

 

“Subject Premium” is the portion of the Gross Program Premium subject to
adjustments in accordance with the adjustment formula shown in this Binder.  At
the commencement of the program, it is the amount stated on the Pricing Page.

 

Texas Premium Discount

 

Premium discounts on automobile policies with premiums in excess of $5,000. 
These discounts are set when the policy is issued and cannot be changed until an
audit of the policy is completed.

 

UAIN

 

Unemployment Account Identification Number

 

Ultimate Incurred Loss Plan

 

Loss Sensitive program in which you are paying, in advance of actual loss dollar
payment, for the ultimate cost of expected losses and expenses that will occur
during the policy period.

 

Ultimate Losses

 

Paid losses and expense dollars, and reserve loss and expense dollars developed
using Loss Development Factor(s) to establish the maximum expected total loss
and expense amount.

 

UM/UIM/PIP

 

Uninsured Motorist Coverage, Underinsured Motorist Coverage and Personal Injury
Protection.  All three are specific coverage available under a Business Auto,
Truckers’ or Garage Liability Policy.  UM and UIM coverage provides an insured
with bodily injury (and in some states, property damage) coverage from its own
carrier as if collecting from the tortfessor’s carrier.  PIP is a statutorily
provided coverage that has insurers provide first party benefits for medical
expenses, loss of income, funeral expenses and such without regard to fault.

 

Valuation Date

 

The cut off date for adjustments made to paid claims and reserve estimates in a
loss report.

 

53

--------------------------------------------------------------------------------